Exhibit 10.31




AMENDED AND RESTATED
MASTER LEASE AGREEMENT
THIS AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Lease”) is made as of
June ___, 2018 (the “Effective Date”), by and between STORE MASTER FUNDING XII,
LLC, a Delaware limited liability company (“Lessor”), whose address is 8377 E.
Hartford Drive, Suite 100, Scottsdale, Arizona 85255, and SYNALLOY CORPORATION,
a Delaware corporation (“Lessee”), whose address is 4510 Cox Road, Suite 201,
Richmond, VA 23060. Capitalized terms not defined herein shall have the meanings
set forth in Exhibit A hereto.
This Lease amends and restates in its entirety that certain Master Lease
Agreement dated September 30, 2016, together with any and all amendments thereto
(the "Original Lease") by and between Lessor and Lessee. The terms of the
Original Lease shall remain in force and effect as to the period ending on 11:59
P.M. prior to the Effective Date hereof. The terms contained in this Lease shall
apply to and be effective with respect to the period from and after the
Effective Date, without novation, replacement or substitution of the Original
Lease, and the leasehold estate of Lessee shall mean the leasehold estate
commencing under the Original Lease.
In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:
ARTICLE I

BASIC LEASE TERMS
Section 1.01.     Properties. The street addresses and legal descriptions of the
Properties are set forth on Exhibit B attached hereto and incorporated herein.
Section 1.02.     Initial Term Expiration Date. September 30, 2036.
Section 1.03.     Extension Options. Two (2) extensions of ten (10) years each,
as described in Section 3.02.
Section 1.04.     Term Expiration Date (if fully extended). September 30, 2056.
Section 1.05.     Current Base Annual Rental. $2,789,840.00, as described in
Article IV.
Section 1.06.     Rental Adjustment. The lesser of (i) 2.00%, or (ii) 1.25 times
the change in the Price Index, as described in Section 4.02.
Section 1.07.     Adjustment Date. October 1, 2018 and annually thereafter
during the Lease Term (including any Extension Term).
Section 1.08.     Guarantor. None.
Section 1.09.     Lessee Tax Identification No. 57-0426694.
Section 1.10.     Lessor Tax Identification No. 81-2113691.


4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




ARTICLE II    

LEASE OF PROPERTIES
Section 2.01.     Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Properties, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.
Section 2.02.     Quiet Enjoyment. So long as Lessee shall pay the Rental and
other Monetary Obligations provided in this Lease and shall keep and perform all
of the terms, covenants and conditions on its part contained herein, Lessee
shall have, subject to the terms and conditions set forth herein, the right to
the peaceful and quiet enjoyment and occupancy of the Properties.


ARTICLE III    

LEASE TERM; EXTENSION
Section 3.01.     Initial Term. The remaining term of this Lease (“Initial
Term”) shall expire at midnight on September 30, 2036, unless terminated sooner
as provided in this Lease and as may be extended as provided herein. The time
period during which this Lease shall actually be in effect, including any
Extension Term, is referred to as the “Lease Term.”
Section 3.02.     Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for all and not less than all
of the Properties for two (2) additional successive periods of ten (10) years
each (each, an “Extension Term”), pursuant to the terms and conditions of this
Lease then in effect.
Section 3.03.     Notice of Exercise. Lessee may only exercise the Extension
Options by giving written notice thereof to Lessor of its election to do so no
later than one hundred twenty (120) days prior to the expiration of the
then-current Lease Term. If written notice of the exercise of any Extension
Option is not received by Lessor by the applicable dates described above, then
this Lease shall terminate on the last day of the Initial Term or, if
applicable, the last day of the Extension Term then in effect. Upon the request
of Lessor or Lessee, the parties hereto will, at the expense of Lessee, execute
and exchange an instrument in recordable form setting forth the extension of the
Lease Term in accordance with this Section 3.03.
Section 3.04.     Removal of Personalty. Upon the expiration of the Lease Term,
and if Lessee is not then in breach hereof, Lessee may remove from the
Properties all personal property belonging to Lessee. Lessee shall repair any
damage caused by such removal and shall leave all of the Properties clean and in
good and working condition and repair inside and out, subject to normal wear and
tear, casualty and condemnation. Any property of Lessee left on the Properties
on the tenth day following the expiration of the Lease Term shall, at Lessor’s
option, automatically and immediately become the property of Lessor.




2
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




ARTICLE IV    

RENTAL AND OTHER MONETARY OBLIGATIONS
Section 4.01.     Base Monthly Rental. During the Lease Term, on or before the
first day of each calendar month, Lessee shall pay in advance the Base Monthly
Rental then in effect. If the Effective Date is a date other than the first day
of the month, Lessee shall pay to Lessor on the Effective Date the Base Monthly
Rental prorated by multiplying the Base Monthly Rental by a fraction, the
numerator of which is the number of days remaining in the month (including the
Effective Date) for which Rental is being paid, and the denominator of which is
the total number of days in such month.
Section 4.02.     Adjustments. During the Lease Term (including any Extension
Term), on the first Adjustment Date and on each Adjustment Date thereafter, the
Base Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment.
Section 4.03.     Additional Rental. Lessee shall pay and discharge, as
additional rental (“Additional Rental”), all sums of money required to be paid
by Lessee under this Lease which are not specifically referred to as Rental.
Lessee shall pay and discharge any Additional Rental when the same shall become
due, provided that amounts which are billed to Lessor or any third party, but
not to Lessee, shall be paid within fifteen (15) days after Lessor’s delivery or
presentation of an invoice to Lessee and demand for payment thereof or, if
earlier, when the same are due, provided, if the invoice for such amount has
been delivered to Lessor, Lessor has forwarded the same to Lessee upon receipt.
In no event shall Lessee be required to pay to Lessor any item of Additional
Rental that Lessee is obligated to pay and has paid to any third party pursuant
to any provision of this Lease.
Section 4.04.     Rentals to be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Properties shall be performed and
paid by Lessee. Lessee shall perform all of its obligations under this Lease at
its sole cost and expense. All Rental and other Monetary Obligations which
Lessee is required to pay hereunder shall be the unconditional obligation of
Lessee and shall be payable in full when due and payable, without notice or
demand, and without any setoff, abatement, deferment, deduction or counterclaim
whatsoever.
Section 4.05.     ACH Authorization. Upon execution of this Lease, Lessee shall
deliver to Lessor a complete Authorization Agreement – Pre‑Arranged Payments in
the form of Exhibit C attached hereto and incorporated herein by this reference,
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental are transferred by Automated
Clearing House Debit initiated by Lessor from an account established by Lessee
at a United States bank or other financial institution to such account as Lessor
may designate. Lessee shall continue to pay all Rental by Automated Clearing
House Debit unless otherwise directed by Lessor.
Section 4.06.     Late Charges; Default Interest. Any payment not made within
three (3) days of the date due shall, in addition to any other remedy of Lessor,
incur a late charge of five




3
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




percent (5%) (which late charge is intended to compensate Lessor for the cost of
handling and processing such delinquent payment and should not be considered
interest). Any payment not made within five (5) days of the due date shall also
bear interest at the Default Rate, such interest to be computed from and
including the date such payment was due through and including the date of the
payment; provided, however, in no event shall Lessee be obligated to pay a sum
of late charge and interest higher than the maximum legal rate then in effect.
Section 4.07.     Holdover. IF LESSEE REMAINS IN POSSESSION OF THE PROPERTIES
AFTER THE EXPIRATION OF THE TERM HEREOF, LESSEE, AT LESSOR’S OPTION AND WITHIN
LESSOR’S SOLE DISCRETION, MAY BE DEEMED A TENANT ON A MONTH‑TO‑MONTH BASIS AND
SHALL CONTINUE TO PAY RENTALS AND OTHER MONETARY OBLIGATIONS IN THE AMOUNTS
HEREIN PROVIDED, EXCEPT THAT THE BASE MONTHLY RENTAL SHALL BE AUTOMATICALLY
INCREASED TO ONE HUNDRED FIFTY PERCENT (150%) OF THE LAST BASE MONTHLY RENTAL
PAYABLE UNDER THIS LEASE, AND LESSEE SHALL COMPLY WITH ALL THE TERMS OF THIS
LEASE; PROVIDED THAT NOTHING HEREIN NOR THE ACCEPTANCE OF RENTAL BY LESSOR SHALL
BE DEEMED A CONSENT TO SUCH HOLDING OVER. LESSEE SHALL DEFEND, INDEMNIFY,
PROTECT AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL
LOSSES RESULTING FROM LESSEE’S FAILURE TO SURRENDER POSSESSION UPON THE
EXPIRATION OF THE LEASE TERM.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF LESSEE
The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties. Lessee
represents and warrants to Lessor as follows:
Section 5.01.     Organization, Authority and Status of Lessee. Lessee has been
duly organized or formed, is validly existing and in good standing under the
laws of its state of formation and is qualified as a foreign corporation to do
business in any jurisdiction where such qualification is required. All necessary
corporate action has been taken to authorize the execution, delivery and
performance by Lessee of this Lease and of the other documents, instruments and
agreements provided for herein. Lessee is not, and if Lessee is a “disregarded
entity,” the owner of such disregarded entity is not, a “nonresident alien,”
“foreign corporation,” “foreign partnership,” “foreign trust,” “foreign estate,”
or any other “person” that is not a “United States Person” as those terms are
defined in the Code and the regulations promulgated thereunder. The Person who
has executed this Lease on behalf of Lessee is duly authorized to do so.
Section 5.02.     Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.
Section 5.03.     Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessee Entity or the Properties before any arbitrator or
Governmental Authority which might reasonably result in any Material Adverse
Effect.




4
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




Section 5.04.     Absence of Breaches or Defaults. Lessee is not in default
under any document, instrument or agreement to which Lessee is a party or by
which Lessee, the Properties or any of Lessee’s property is subject or bound,
which has had, or could reasonably be expected to result in, a Material Adverse
Effect. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not result in
any breach of or default under any document, instrument or agreement to which
Lessee is a party or by which Lessee, the Properties or any of Lessee’s property
is subject or bound.
Section 5.05.     Compliance with OFAC Laws. None of the Lessee Entities, and no
individual or entity owning directly or indirectly any interest in any of the
Lessee Entities, is an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws or is otherwise in violation
of any of the OFAC Laws; provided, however, that the representation contained in
this sentence shall not apply to any Person to the extent such Person’s interest
is in or through a U.S. Publicly Traded Entity.
Section 5.06.     Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee or any Lessee Entity. Lessee does not have unreasonably small
capital to conduct its business.
Section 5.07.     Ownership. None of (i) Lessee, (ii) any Affiliate of Lessee,
or (iii) any Person owning ten percent (10%) or more of Lessee, owns, directly
or indirectly, ten percent (10%) or more of the total voting power or total
value of capital stock in STORE Capital Corporation.
ARTICLE VI    

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE
Section 6.01.     Taxes.
(a)    Payment. Subject to the provisions of Section 6.01(b) below, Lessee shall
pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed by
applicable Governmental Authorities having jurisdiction over the Properties
against or imposed upon the Properties, Lessee or Lessor during the Lease Term
related to or arising out of this Lease and the activities of the parties
hereunder, including without limitation, (i) all taxes or assessments upon the
Properties or any part thereof and upon any personal property, trade fixtures
and improvements located on the Properties, whether belonging to Lessor or
Lessee, or any tax or charge levied in lieu of such taxes and assessments;
(ii) all taxes, charges, license fees and or similar fees imposed by reason of
the use of the Properties by Lessee; (iii) all excise, franchise, transaction,
privilege, sales, use and other taxes upon the Rental or other Monetary
Obligations hereunder, the leasehold estate of either party or the activities of
either party pursuant to this Lease; and (iv) all franchise, privilege or
similar taxes of Lessor calculated on the value of the Properties or on the
amount of capital apportioned to the Properties. Notwithstanding anything in
clauses (i) through (iv) to the contrary, Lessee shall not be obligated to pay
or reimburse Lessor for any taxes based on the net income or gross rental income
of Lessor or for any margin tax in the State of Texas.
(b)    Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence




5
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




reasonably satisfactory to Lessor that taxes and assessments have been timely
paid by Lessee. In the event Lessor receives a tax bill, Lessor shall use
commercially reasonable efforts to forward said bill to Lessee within fifteen
(15) days of Lessor’s receipt thereof. Lessee may, at its own expense, contest
or cause to be contested (in the case of any item involving more than $10,000,
after prior written notice to Lessor, which shall be given within fifteen (15)
days of Lessee’s determination to contest any matter as permitted herein), by
appropriate legal proceedings conducted in good faith and with due diligence,
any above‑described item or lien with respect thereto, including, without
limitation, the amount or validity or application, in whole or in part, of such
item, provided that (i) neither the Properties nor any interest therein would be
in any danger of being sold, forfeited or lost by reason of such proceedings;
(ii) no Event of Default has occurred and is continuing; (iii) if and to the
extent required by the applicable taxing authority and/or Lessor, Lessee posts a
bond or takes other steps acceptable to such taxing authority and/or Lessor that
removes such lien or stays enforcement thereof; (iv) Lessee shall promptly
provide Lessor with copies of all notices received or delivered by Lessee and
filings made by Lessee in connection with such proceeding; and (v) upon
termination of such proceedings, it shall be the obligation of Lessee to pay the
amount of any such tax and assessment or part thereof as finally determined in
such proceedings, the payment of which may have been deferred during the
prosecution of such proceedings, together with any costs, fees (including
attorneys’ fees and disbursements), interest, penalties or other liabilities in
connection therewith. Lessor shall at the request of Lessee, execute or join in
the execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.
Section 6.02.     Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service.
Section 6.03.     Insurance. TO BE REVIEWED BY LESSOR’S INSURANCE CONSULTANT AND
MODIFIED, IF NECESSARY, TO FIT TRANSACTION
(a)    Coverage. Throughout the Lease Term, Lessee shall maintain, with respect
to each of the Properties, at its sole expense, the following types and amounts
of insurance, in addition to such other insurance as Lessor may reasonably
require from time to time:
(i)    Insurance against loss or damage to real property and personal property
under an “all risk” or “special form” insurance policy, which shall include
coverage against all risks of direct physical loss, including but not limited to
loss by fire, lightning, wind, terrorism, and other risks normally included in
the standard ISO special form (and shall also include National Flood and Excess
Flood insurance for any Property located in Flood Zone A or Flood Zone V, as
designated by FEMA, or otherwise located in a flood zone area identified by FEMA
as a 100-year flood zone or special hazard area, and earthquake insurance if any
Property is located within a moderate to high earthquake hazard zone as
determined by an approved insurance company set forth in Section 6.03(b)(x)
below). Such policy shall also include soft costs, a joint loss agreement,
coverage for ordinance or law covering the loss of value of the undamaged
portion of the Properties, costs to demolish and the increased costs of
construction if any of the improvements located on, or the use of, the
Properties shall at any time constitute legal non-conforming structures or uses.
Ordinance or law limits shall be in an amount equal to the full replacement cost
for the loss of value of the undamaged portion of the Properties and no less
than 25% of the replacement cost for costs




6
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




to demolish and the increased cost of construction, or in an amount otherwise
specified by Lessor. Such insurance shall be in amounts not less than 100% of
the full insurable replacement cost values (without deduction for depreciation),
with an agreed amount endorsement or without any coinsurance provision, and with
sublimits satisfactory to Lessor, as determined from time to time at Lessor’s
request but not more frequently than once in any 12-month period.
(ii)    Commercial general liability insurance, including products and completed
operation liability, covering Lessor and Lessee against bodily injury liability,
property damage liability and personal and advertising injury, including without
limitation any liability arising out of the ownership, maintenance, repair,
condition or operation of every Property or adjoining ways, streets, parking
lots or sidewalks. Such insurance policy or policies shall contain a broad form
contractual liability endorsement under which the insurer agrees to insure
Lessee’s obligations under Article X hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Lessee or Lessor because of the negligence or other
acts of the other, shall be in amounts of not less than $10,000,000 per
occurrence for bodily injury and property damage, and $10,000,000 general
aggregate per location, or such higher limits as Lessor may reasonably require
from time to time, and shall be of form and substance satisfactory to Lessor.
Such limits of insurance can be acquired through Commercial General liability
and Umbrella liability policies.
(iii)    Workers’ compensation and Employers Liability insurance in the amount
of $1,000,000 or, if the amount required by state statute in the applicable
Property’s location is less, such lesser coverage amount, covering all persons
employed by Lessee on the Properties in connection with any work done on or
about any of the Properties for which claims for death or bodily injury could be
asserted against Lessor, Lessee or the Properties.
(iv)    Business interruption insurance including Rental Value Insurance payable
to Lessor at all locations for a period of not less than twelve (12) months.
Such insurance is to follow the form of the real property “all risk” or “special
form” coverage and is not to contain a co‑insurance clause. Such insurance is to
have a minimum of 180 days of extended period of indemnity.
(v)    Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $5,000,000 per
occurrence. The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.
(vi)    Comprehensive Boiler and Machinery or Equipment Breakdown Insurance
against loss or damage from explosion of any steam or pressure boilers or
similar apparatus, if any, and other building equipment including HVAC units
located in or about each Property and in an amount equal to the lesser of 25% of
the 100% replacement cost of each Property or $5,000,000.
(vii)    Such additional and/or other insurance and in such amounts as at the
time is customarily carried by prudent owners or tenants with respect to
improvements and personal property similar in character, location and use and
occupancy to each Property.
(b)    Insurance Provisions. All insurance policies shall:




7
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




(i)    provide for a waiver of subrogation by the insurer as to claims against
Lessor, its employees and agents;
(ii)    be primary and provide that any “other insurance” clause in the
insurance policy shall exclude any policies of insurance maintained by Lessor
and the insurance policy shall not be brought into contribution with insurance
maintained by Lessor;
(iii)    contain deductibles not to exceed $25,000, except for property
insurance and workers’ compensation insurance which may have a deductible up to
$250,000;
(iv)    contain a standard non‑contributory mortgagee clause or endorsement in
favor of any Lender designated by Lessor;
(v)    provide that the policy of insurance shall not be terminated, cancelled
or amended without at least thirty (30) days’ prior written notice to Lessor and
to any Lender covered by any standard mortgagee clause or endorsement;
(vi)    provide that the insurer shall not have the option to restore the
Properties if Lessor elects to terminate this Lease in accordance with the terms
hereof;
(vii)    be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;
(viii)    except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to liability
insurance, and as an “additional named insured” or “additional insured” with
respect to real property and rental value insurance, as appropriate and as their
interests may appear;
(ix)    be evidenced by delivery to Lessor and any Lender designated by Lessor
of an Acord Form 28 for property, business interruption and boiler & machinery
coverage (or any other form requested by Lessor) and an Acord Form 25 for
commercial general liability, workers’ compensation and umbrella coverage (or
any other form requested by Lessor); provided that in the event that either such
form is no longer available, such evidence of insurance shall be in a form
reasonably satisfactory to Lessor and any Lender designated by Lessor; and
(x)    be issued by insurance companies licensed to do business in the states
where the Properties are located and which are rated no less than A-X by Best’s
Insurance Guide or are otherwise approved by Lessor.
(c)    Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Lessee, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Lessee shall immediately obtain new or additional insurance reasonably
satisfactory to Lessor and any Lender designated by Lessor; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Lessee for its acts or omissions as provided in this Lease; (iii)
Lessee shall procure policies for all insurance for periods of not less than one
year and shall provide to Lessor and any servicer or Lender of




8
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




Lessor certificates of insurance or, upon Lessor’s request, duplicate originals
of insurance policies evidencing that insurance satisfying the requirements of
this Lease is in effect at all times; (iv) Lessee shall pay as they become due
all premiums for the insurance required by this Section 6.03; (v) in the event
that Lessee fails to comply with any of the requirements set forth in this
Section 6.03, within ten (10) days of the giving of written notice by Lessor to
Lessee, (A) Lessor shall be entitled to procure such insurance; and (B) any sums
expended by Lessor in procuring such insurance shall be Additional Rental and
shall be repaid by Lessee, together with interest thereon at the Default Rate,
from the time of payment by Lessor until fully paid by Lessee immediately upon
written demand therefor by Lessor; and (vi) Lessee shall maintain all insurance
policies required in this Section 6.03 not to be cancelled, invalidated or
suspended on account of the conduct of Lessee, its officers, directors,
managers, members, employees or agents, or anyone acting for Lessee or any
subtenant or other occupant of the Properties, and shall comply with all policy
conditions and warranties at all times to avoid a forfeiture of all or a part of
any insurance payment.
(d)    Blanket Policies. Notwithstanding anything to the contrary in this
Section 6.03, any insurance which Lessee is required to obtain pursuant to this
Section 6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.
Section 6.04.     Tax Impound. Upon the occurrence of an Event of Default and
with respect to each Event of Default, in addition to any other remedies, Lessor
may require Lessee to pay to Lessor on the first day of each month the amount
that Lessor reasonably estimates will be necessary in order to accumulate with
Lessor sufficient funds in an impound account (which shall not be deemed a trust
fund) (the “Reserve”) for Lessor to pay any and all real estate taxes (“Real
Estate Taxes”) for the Properties for the ensuing twelve (12) months, or, if due
sooner, Lessee shall pay the required amount immediately upon Lessor’s demand
therefor. Lessor shall, upon prior written request of Lessee, provide Lessee
with evidence reasonably satisfactory to Lessee that payment of the Real Estate
Taxes was made in a timely fashion. In the event that the Reserve does not
contain sufficient funds to timely pay any Real Estate Taxes, upon Lessor’s
written notification thereof, Lessee shall, within five (5) Business Days of
such notice, provide funds to Lessor in the amount of such deficiency. Lessor
shall pay or cause to be paid directly to the applicable taxing authorities any
Real Estate Taxes then due and payable for which there are funds in the Reserve;
provided, however, that in no event shall Lessor be obligated to pay any Real
Estate Taxes in excess of the funds held in the Reserve, and Lessee shall remain
liable for any and all Real Estate Taxes, including fines, penalties, interest
or additional costs imposed by any taxing authority (unless incurred as a result
of Lessor’s failure to timely pay Real Estate Taxes for which it had funds in
the Reserve). Lessee shall cooperate fully with Lessor in assuring that the Real
Estate Taxes are timely paid. Lessor may deposit all Reserve funds in accounts
insured by any federal or state agency and may commingle such funds with other
funds and accounts of Lessor. Interest or other gains from such funds, if any,
shall be the sole property of Lessor. Upon an Event of Default, in addition to
any other remedies, Lessor may apply all impounded funds in the Reserve against
any sums due from Lessee to Lessor. Lessor shall give to Lessee an annual
accounting showing all credits and debits to and from such impounded funds
received from Lessee.
ARTICLE VII    

MAINTENANCE; ALTERATIONS




9
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




Section 7.01.     Condition of Property; Maintenance. Lessee hereby accepts the
Properties “AS IS” and “WHERE IS” with no representation or warranty of Lessor
as to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on each of the Properties in good order and repair, free from actual or
constructive waste; (b) the repair or reconstruction of any building, structures
or improvements erected on the Properties damaged or destroyed by a Casualty;
(c) subject to Section 7.02, making all necessary structural, non-structural,
exterior and interior repairs and replacements to any building, structures or
improvements erected on the Properties; (d) (i) ensuring that no party
encroaches upon any Property, and (ii) prosecuting any claims that Lessee seeks
to bring against any Person relating to Lessee’s use and possession of any
Property; and (e) paying all operating costs of the Properties in the ordinary
course of business. Lessee waives any right to require Lessor to maintain,
repair or rebuild all or any part of the Properties or make repairs at the
expense of Lessor pursuant to any Legal Requirements at any time in effect.
Section 7.02.     Alterations and Improvements. During the Lease Term, Lessee
shall not alter the exterior, structural, plumbing or electrical elements of the
Properties in any manner without the consent of Lessor, which consent shall not
be unreasonably withheld, delayed or conditioned; provided, however, Lessee may
undertake nonstructural alterations to the Properties, individually, costing
$250,000 or less without Lessor’s prior written consent. If Lessor’s consent is
required hereunder and Lessor consents to the making of any such alterations,
the same shall be made by Lessee at Lessee’s sole expense by a licensed
contractor and according to plans and specifications approved by Lessor and
subject to such other conditions as Lessor shall reasonably require. Any work at
any time commenced by Lessee on the Properties shall be prosecuted diligently to
completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease and all Legal Requirements. Upon completion of
any alterations individually costing more than $250,000, Lessee shall promptly
provide Lessor with evidence of full payment to all laborers and materialmen
contributing to the alterations. Additionally, upon completion of any
alterations, Lessee shall promptly provide Lessor with (a) an architect’s
certificate certifying the alterations to have been completed in conformity with
the plans and specifications (if the alterations are of such a nature as would
require the issuance of such a certificate from the architect); (b) a
certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy); and (c) any related
documents or information reasonably requested by Lessor. Lessee shall keep the
Properties free from any liens arising out of any work performed on, or
materials furnished to, the Properties. Lessee shall execute and file or record,
as appropriate, a “Notice of Non‑Responsibility,” or any equivalent notice
permitted under applicable Law in the states where the Properties are located
which provides that Lessor is not responsible for the payment of any costs or
expenses relating to the additions or alterations. Any addition to or alteration
of the Properties shall be deemed a part of the Properties and belong to Lessor,
and Lessee shall execute and deliver to Lessor such instruments as Lessor may
require to evidence the ownership by Lessor of such addition or alteration.
Lessor and Lessee acknowledge and agree that their relationship is and shall be
solely that of “Lessor-Lessee” (thereby excluding a relationship of
“owner-contractor,” “owner-agent” or other similar relationships). Accordingly,
all materialmen, contractors, artisans, mechanics, laborers and any other
persons now or hereafter contracting with Lessee, any contractor or
subcontractor of Lessee or any other Lessee party for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Properties at any time from the date hereof until the end of the Lease Term,
are hereby charged with notice that they look exclusively to Lessee to obtain
payment for same.




10
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




Section 7.03.     Encumbrances. During the Lease Term, following reasonable
prior notice to Lessee, Lessor shall have the right to grant easements on, over,
under and above the Properties, provided that such easements will not materially
interfere with Lessee’s use of the Properties. Lessee shall comply with and
perform all obligations of Lessor under all easements, declarations, covenants,
restrictions and other items of record now or hereafter encumbering the
Properties; provided, however, that Lessor shall provide prior written notice to
Lessee of any easements, declarations, covenants, and restrictions to which
Lessor subjects the Property. Without Lessor’s prior written consent, Lessee
shall not grant any easements on, over, under or above the Properties.
ARTICLE VIII    

USE OF THE PROPERTIES; COMPLIANCE
Section 8.01.     Use. During the Lease Term, each of the Properties shall be
used solely for the operation of a Permitted Facility. Except during periods
when a Property is untenantable due to Casualty or Condemnation (and provided
that Lessee continues to strictly comply with the other terms and conditions of
this Lease), Lessee shall at all times during the Lease Term occupy the
Properties and shall diligently operate its business on the Properties. In the
event that Lessee shall change the use of the Properties or the concept or brand
operated on the Properties, Lessee shall provide Lessor with written notice of
any such change and copies of the franchise agreement(s) related to such new
concept or brand, if any.
Section 8.02.     Compliance. LESSEE’S USE AND OCCUPATION OF EACH OF THE
PROPERTIES, AND THE CONDITION THEREOF, SHALL, AT LESSEE’S SOLE COST AND EXPENSE,
COMPLY FULLY WITH ALL LEGAL REQUIREMENTS AND ALL RESTRICTIONS, COVENANTS AND
ENCUMBRANCES OF RECORD, AND ANY OWNER OBLIGATIONS UNDER SUCH LEGAL REQUIREMENTS,
OR RESTRICTIONS, COVENANTS AND ENCUMBRANCES OF RECORD, WITH RESPECT TO THE
PROPERTIES, IN EITHER EVENT, THE FAILURE WITH WHICH TO COMPLY COULD HAVE A
MATERIAL ADVERSE EFFECT. WITHOUT IN ANY WAY LIMITING THE FOREGOING PROVISIONS,
LESSEE SHALL COMPLY WITH ALL LEGAL REQUIREMENTS RELATING TO ANTI‑TERRORISM,
TRADE EMBARGOS, ECONOMIC SANCTIONS, ANTI-MONEY LAUNDERING LAWS, AND THE
AMERICANS WITH DISABILITIES ACT OF 1990, AS SUCH ACT MAY BE AMENDED FROM TIME TO
TIME, AND ALL REGULATIONS PROMULGATED THEREUNDER, AS IT AFFECTS THE PROPERTIES
NOW OR HEREAFTER IN EFFECT. LESSEE SHALL OBTAIN, MAINTAIN AND COMPLY WITH ALL
REQUIRED LICENSES AND PERMITS, BOTH GOVERNMENTAL AND PRIVATE, TO USE AND OPERATE
THE PROPERTIES AS PERMITTED FACILITIES. UPON LESSOR’S WRITTEN REQUEST FROM TIME
TO TIME DURING THE LEASE TERM, LESSEE SHALL CERTIFY IN WRITING TO LESSOR THAT
LESSEE’S REPRESENTATIONS, WARRANTIES AND OBLIGATIONS UNDER SECTION 5.05 AND THIS
SECTION 8.02 REMAIN TRUE AND CORRECT AND HAVE NOT BEEN BREACHED. LESSEE SHALL
IMMEDIATELY NOTIFY LESSOR IN WRITING IF ANY OF SUCH REPRESENTATIONS, WARRANTIES
OR COVENANTS ARE NO LONGER TRUE OR HAVE BEEN BREACHED OR IF LESSEE HAS A
REASONABLE BASIS TO BELIEVE THAT THEY MAY NO LONGER BE TRUE OR HAVE BEEN
BREACHED. IN CONNECTION WITH SUCH AN EVENT, LESSEE SHALL COMPLY WITH ALL LEGAL
REQUIREMENTS AND DIRECTIVES OF GOVERNMENTAL AUTHORITIES AND, AT LESSOR’S
REQUEST, PROVIDE TO LESSOR COPIES OF ALL NOTICES, REPORTS AND OTHER
COMMUNICATIONS EXCHANGED WITH, OR RECEIVED FROM, GOVERNMENTAL




11
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




AUTHORITIES RELATING TO SUCH AN EVENT. LESSEE SHALL ALSO REIMBURSE LESSOR FOR
ALL COSTS INCURRED BY LESSOR IN EVALUATING THE EFFECT OF SUCH AN EVENT ON THE
PROPERTIES AND THIS LEASE, IN OBTAINING ANY NECESSARY LICENSE FROM GOVERNMENTAL
AUTHORITIES AS MAY BE NECESSARY FOR LESSOR TO ENFORCE ITS RIGHTS UNDER THE
TRANSACTION DOCUMENTS, AND IN COMPLYING WITH ALL LEGAL REQUIREMENTS APPLICABLE
TO LESSOR AS THE RESULT OF THE EXISTENCE OF SUCH AN EVENT AND FOR ANY PENALTIES
OR FINES IMPOSED UPON LESSOR AS A RESULT THEREOF. LESSEE WILL USE ITS BEST
EFFORTS TO PREVENT ANY ACT OR CONDITION TO EXIST ON OR ABOUT THE PROPERTIES THAT
WILL MATERIALLY INCREASE ANY INSURANCE RATE THEREON, EXCEPT WHEN SUCH ACTS ARE
REQUIRED IN THE NORMAL COURSE OF ITS BUSINESS AND LESSEE SHALL PAY FOR SUCH
INCREASE. LESSEE AGREES THAT IT WILL DEFEND, INDEMNIFY AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES CAUSED BY, INCURRED OR
RESULTING FROM LESSEE’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
SECTION, EXCLUDING LOSSES SUFFERED BY AN INDEMNIFIED PARTY ARISING OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.
Section 8.03.     Environmental.
(a)    Covenants.
(i)    Lessee covenants to Lessor during the Lease Term, subject to the
limitations of subsection (ii) below, as follows:
(A)    Lessee shall permit no uses or operations on or of the Properties,
whether by Lessee or any other Person, that are not in compliance with all
Environmental Laws and permits issued pursuant thereto.
(B)    Lessee shall permit no Releases in, on, under or from the Properties,
except in Permitted Amounts.
(C)    Lessee shall permit no Hazardous Materials or Regulated Substances in, on
or under the Properties, except in Permitted Amounts. Above and below ground
storage tanks shall be properly permitted and only used as permitted.
(D)    Lessee shall keep the Properties or cause the Properties to be kept free
and clear of all Environmental Liens, whether due to any act or omission of
Lessee or any other Person.
(E)    Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Properties to act or fail to act in any way
that (1) materially increases a risk to human health or the environment, (2) 
poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off any of the Properties), (3) has a Material
Adverse Effect, (4) is contrary to any material requirement set forth in the
insurance policies maintained by Lessee or Lessor, (5) constitutes a public or
private nuisance or constitutes waste, (6) violates any covenant, condition,
agreement or easement applicable to the Properties,




12
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




or (7) would result in any reopening or reconsideration of any prior
investigation or causes a new investigation by a Governmental Authority having
jurisdiction over any Property.
(F)    Lessee shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to this Section 8.03, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews.
(G)    Lessee shall, at its sole cost and expense, comply with the terms and
provisions of and perform all obligations and covenants set forth in the Consent
Order.
(ii)    Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (A)
through (E) above provided that Lessee shall be in compliance with the
requirements of any Governmental Authority with respect to the Remediation of
any Release at the Properties.
(b)    Notification Requirements. During the Lease Term, Lessee shall
immediately notify Lessor in writing upon Lessee obtaining actual knowledge of
(i) any Releases or Threatened Releases in, on, under or from any of the
Properties other than in Permitted Amounts, or migrating towards any of the
Properties; (ii) any non‑compliance with any Environmental Laws related in any
way to any of the Properties; (iii) any actual or potential Environmental Lien
or activity use limitation; (iv) any required or proposed Remediation of
environmental conditions relating to any of the Properties required by
applicable Governmental Authorities; and (v) any written or oral notice or other
communication of which Lessee becomes aware from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
Hazardous Materials, Regulated Substances or above or below ground storage
tanks, or Remediation thereof at or on any of the Properties, other than in
Permitted Amounts, possible liability of any Person relating to any of the
Properties pursuant to any Environmental Law, other environmental conditions in
connection with any of the Properties, or any actual or potential administrative
or judicial proceedings in connection with anything referred to in this Section.
Lessee shall, upon Lessor’s written request, deliver to Lessor a certificate
stating that Lessee is and has been in full compliance with all of the
environmental representations, warranties and covenants in this Lease.
(c)    Remediation. Lessee shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority of any condition (including, but not limited to, a
Release or Threatened Release) in, on, under or from the Properties and take any
other reasonable action deemed necessary by any Governmental Authority for
protection of human health or the environment. Should Lessee fail to undertake
any required Remediation in accordance with the preceding sentence, Lessor,
after written notice to Lessee and Lessee’s failure to immediately undertake
such Remediation, shall be permitted to complete such Remediation, and all Costs
incurred in connection therewith shall be paid by Lessee. Any Cost so paid by
Lessor, together with interest at the Default Rate, shall be deemed to be
Additional Rental hereunder and shall be immediately due from Lessee to Lessor.
(d)    Indemnification. LESSEE SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT,
DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS EACH OF THE INDEMNIFIED PARTIES
FROM AND AGAINST ANY AND ALL LOSSES, INCLUDING, BUT NOT LIMITED TO, ALL COSTS OF
REMEDIATION (WHETHER OR NOT PERFORMED




13
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




VOLUNTARILY), ARISING OUT OF OR IN ANY WAY RELATING TO ANY ENVIRONMENTAL LAWS,
HAZARDOUS MATERIALS, REGULATED SUBSTANCES, ABOVE OR BELOW GROUND STORAGE TANKS,
OR OTHER ENVIRONMENTAL MATTERS CONCERNING THE PROPERTIES, EXCLUDING LOSSES
SUFFERED BY AN INDEMNIFIED PARTY ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY. IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
LESSEE’S OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE FOR ANY REASON FOR TWO (2) YEARS PURSUANT TO
SUBSECTION 8.03(G) BELOW.
(e)    Right of Entry. In the event that Lessor has a reasonable basis to
believe that a Release or a violation of any Environmental Law has occurred,
Lessor and any other Person designated by Lessor, including but not limited to
any receiver, any representative of a Governmental Authority, and any
environmental consultant, shall have the right, but not the obligation, to enter
upon the Properties during business hours with reasonable prior notice to assess
any and all aspects of the environmental condition of any Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lessor’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing; provided, however,
that such entry does not unreasonably interfere with Lessee’s operations or
impose any risk on persons on the Properties. Lessee shall cooperate with and
provide access to Lessor and any other Person designated by Lessor. Any such
assessment or investigation shall be at Lessee’s sole cost and expense.
(f)    Environmental Insurance. Throughout the Lease Term, Lessor shall have the
right, at its sole cost and expense, to maintain an Environmental Policy with
respect to the Properties. Upon expiration of an Environmental Policy, Lessee
shall reasonably cooperate with Lessor in connection with Lessor’s renewal or
replacement of such Environmental Policy and allow for any necessary
environmental investigations of the Properties.
(g)    Survival. The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.03 shall survive the termination, expiration and/or release
of this Lease for a period of two (2) years.
ARTICLE IX    

ADDITIONAL COVENANTS
Section 9.01.     Performance at Lessee’s Expense. Lessee acknowledges and
confirms that Lessor may impose reasonable administrative, processing or
servicing fees (not to exceed the amount of $5,000 per instance), and collect
its reasonable and actual attorneys’ fees, costs and expenses in connection with
(a) any extension, renewal, modification, amendment and termination of this
Lease requested by Lessee; (b) any release or substitution of Properties
requested by Lessee; (c) the procurement of consents, waivers and approvals with
respect to the Properties or any matter related to this Lease requested by
Lessee; (d) the review of any assignment or sublease or proposed assignment or
sublease or the preparation or review of any subordination or non‑disturbance
agreement requested by Lessee; (e) the collection, maintenance and/or
disbursement of reserves created under this Lease or the other Transaction
Documents (following




14
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




an Event of Default); and (f) inspections required to make certain
determinations under this Lease or the other Transaction Documents following
Lessor’s reasonable belief of a breach under this Lease or any other Transaction
Documents.
Section 9.02.     Inspection. Lessor and its authorized representatives shall
have the right, at all reasonable times and upon giving reasonable (at least 24
hours) prior notice (except in the event of an emergency, in which case no prior
notice shall be required), to enter the Properties or any part thereof and
inspect the same; provided, however, that such inspections shall not
unreasonably interfere with the business of Lessee or impose any risk on any
people or property at the Properties. Lessee hereby waives any claim for damages
for any injury or inconvenience to or interference with Lessee’s business, any
loss of occupancy or quiet enjoyment of the Properties and any other loss
occasioned by such entry, but, subject to Section 10.01, excluding damages
arising as a result of the gross negligence or willful misconduct of Lessor.
Section 9.03.     Financial Information.
(a)    Financial Statements. Within forty five (45) days after the end of each
fiscal quarter and within one hundred twenty (120) days after the end of each
fiscal year of Lessee and Lessee Reporting Entities, Lessee shall deliver to
Lessor (i) complete consolidated financial statements that consolidate Lessee
and Lessee Reporting Entities, including a balance sheet, profit and loss
statement, statement of stockholders’ equity and statement of cash flows and all
other related schedules for the fiscal period then ended, such statements to
detail separately interest expense, income taxes, non-cash expenses,
non-recurring expenses, operating lease expense and current portion of long-term
debt – capital leases; (ii) income statements for the business at each of the
Properties; and (iii) the supplemental financial information set forth on
Schedule 9.03. All such financial statements shall be prepared in accordance
with GAAP, and shall be certified to be accurate and complete by an officer or
director of each Lessee Reporting Entity. In the event that Lessee’s business at
the Properties is ordinarily consolidated with other business for financial
statements purposes, a separate profit and loss statement shall be provided
showing separately the sales, profits and losses pertaining to each Property
with interest expense, income taxes, non-cash expenses, non-recurring expenses
and operating lease expense (rent), with the basis for allocation of overhead or
other charges being clearly set forth in accordance with Schedule 9.03. The
financial statements delivered to Lessor need not be audited, but Lessee shall
deliver to Lessor copies of any audited financial statements of the Lessee
Reporting Entities which may be prepared, as soon as they are available.
(b)    Other Information. Notwithstanding any provision contained herein, upon
request at any time, Lessee will provide to Lessor, at no additional cost or
expense to Lessee, any and all financial information and/or financial statements
of Lessee Reporting Entities (and in the form or forms) as reasonably requested
by Lessor including, but not limited to, as requested by Lessor in connection
with Lessor’s filings with or disclosures to the Securities and Exchange
Commission or other Governmental Authority.
Section 9.04.     OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under




15
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




investigation by any Governmental Authority for, or has been charged with, or
convicted of, drug trafficking, terrorist‑related activities or any violation of
the Anti‑Money Laundering Laws, has been assessed civil penalties under these or
related Laws, or has had funds seized or forfeited in an action under these or
related Laws; provided, however, that the covenant in this Section 9.04 shall
not apply to any Person to the extent such Person’s interest is in or through a
U.S. Publicly Traded Entity.
Section 9.05.     Estoppel Certificate. At any time, and from time to time,
Lessee shall, promptly and in no event later than ten (10) Business Days after a
request from Lessor or any Lender or mortgagee of Lessor, execute, acknowledge
and deliver to Lessor or such Lender or mortgagee, as the case may be, a
certificate in the form supplied by Lessor, certifying: (a) that Lessee has
accepted the Properties; (b) that this Lease is in full force and effect and has
not been modified (or if modified, setting forth all modifications), or, if this
Lease is not in full force and effect, the certificate shall so specify the
reasons therefor; (c) the commencement and expiration dates of the Lease Term;
(d) the date to which the Rentals have been paid under this Lease and the amount
thereof then payable; (e) whether there are then any existing defaults by Lessor
in the performance of its obligations under this Lease, and, if there are any
such defaults, specifying the nature and extent thereof; (f) that no notice has
been received by Lessee of any default under this Lease which has not been
cured, except as to defaults specified in the certificate; (g) the capacity of
the Person executing such certificate, and that such Person is duly authorized
to execute the same on behalf of Lessee; (h) that neither Lessor nor any Lender
or mortgagee has actual involvement in the management or control of decision
making related to the operational aspects or the day‑to‑day operation of the
Properties, including any handling or disposal of Hazardous Materials or
Regulated Substances; and (i) any other information reasonably requested by
Lessor or any Lender or mortgagee, as the case may be. If Lessee shall fail or
refuse to sign a certificate in accordance with the provisions of this Section
within ten (10) days following a request by Lessor, Lessee irrevocably
constitutes and appoints Lessor as its attorney‑in‑fact to execute and deliver
the certificate to any such third party, it being stipulated that such power of
attorney is coupled with an interest and is irrevocable and binding.
ARTICLE X    

RELEASE AND INDEMNIFICATION
Section 10.01.     Release and Indemnification. LESSEE AGREES TO USE AND OCCUPY
THE PROPERTIES AT ITS OWN RISK AND HEREBY RELEASES LESSOR AND LESSOR’S AGENTS
AND EMPLOYEES FROM ALL CLAIMS FOR ANY DAMAGE OR INJURY TO THE FULL EXTENT
PERMITTED BY LAW. LESSEE AGREES THAT LESSOR SHALL NOT BE RESPONSIBLE OR LIABLE
TO LESSEE OR LESSEE’S EMPLOYEES, AGENTS, CUSTOMERS, LICENSEES OR INVITEES FOR
BODILY INJURY, PERSONAL INJURY OR PROPERTY DAMAGE OCCASIONED BY THE ACTS OR
OMISSIONS OF ANY OTHER LESSEE OR ANY OTHER PERSON. LESSEE AGREES THAT ANY
EMPLOYEE OR AGENT TO WHOM THE PROPERTIES OR ANY PART THEREOF SHALL BE ENTRUSTED
BY OR ON BEHALF OF LESSEE SHALL BE ACTING AS LESSEE’S AGENT WITH RESPECT TO THE
PROPERTIES OR ANY PART THEREOF, AND NEITHER LESSOR NOR LESSOR’S AGENTS,
EMPLOYEES OR CONTRACTORS SHALL BE LIABLE FOR ANY LOSS OF OR DAMAGE TO THE
PROPERTIES OR ANY PART THEREOF UNLESS CAUSED BY THE GROSS NEGLIGENCE




16
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




OR WILLFUL MISCONDUCT OF LESSOR OR LESSOR’S AGENTS, EMPLOYEES OR CONTRACTORS.
LESSEE SHALL INDEMNIFY, PROTECT, DEFEND AND HOLD HARMLESS EACH OF THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES (EXCLUDING LOSSES
SUFFERED BY AN INDEMNIFIED PARTY ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT THE TERM “GROSS
NEGLIGENCE” SHALL NOT INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF LAW TO ANY
OF THE INDEMNIFIED PARTIES SOLELY BY REASON OF LESSOR’S INTEREST IN ANY PROPERTY
OR LESSOR’S FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE OR WERE THE
OBLIGATION OF LESSEE UNDER THIS LEASE) CAUSED BY, INCURRED OR RESULTING FROM
LESSEE’S OPERATIONS OR BY LESSEE’S USE AND OCCUPANCY OF THE PROPERTIES, WHETHER
RELATING TO ITS ORIGINAL DESIGN OR CONSTRUCTION, LATENT DEFECTS, ALTERATION,
MAINTENANCE, USE BY LESSEE OR ANY PERSON THEREON, SUPERVISION OR OTHERWISE, OR
FROM ANY BREACH OF, DEFAULT UNDER, OR FAILURE TO PERFORM, ANY TERM OR PROVISION
OF THIS LEASE BY LESSEE, ITS OFFICERS, EMPLOYEES, AGENTS OR OTHER PERSONS. IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT LESSEE’S OBLIGATIONS UNDER THIS SECTION
SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE FOR ANY REASON
WHATSOEVER.
ARTICLE XI    

CONDEMNATION AND CASUALTY
Section 11.01.     Notification. Lessee shall promptly give Lessor written
notice of (a) any Condemnation of any of the Properties, (b) the commencement of
any proceedings or negotiations which might result in a Condemnation of any of
the Properties, and (c) any Casualty to any of the Properties or any part
thereof. Such notice shall provide a general description of the nature and
extent of such Condemnation, proceedings, negotiations or Casualty, and shall
include copies of any documents or notices received in connection therewith.
Thereafter, Lessee shall promptly send Lessor copies of all notices,
correspondence and pleadings relating to any such Condemnation, proceedings,
negotiations or Casualty.
Section 11.02.     Total Condemnation. In the event of a Condemnation of all or
substantially all of any of the Properties, and if as a result of such
Condemnation: (i) access to the Property to and from the publicly dedicated
roads adjacent to the Property as of the Effective Date is permanently and
materially impaired such that Lessee no longer has access to such dedicated
road; (ii) there is insufficient parking to operate the Property as a Permitted
Facility under applicable Laws; or (iii) the Condemnation includes a portion of
the building such that the remaining portion is unsuitable for use as a
Permitted Facility, as determined by Lessee in the exercise of good faith
business judgment (and Lessee provides to Lessor an officer’s certificate
executed by an officer of Lessee certifying to the same) (each such event, a
“Total Condemnation”), then, in such event:
(a)    Termination of Lease. On the date of the Total Condemnation, all
obligations of either party hereunder with respect to the applicable Property
shall cease and the Base Annual Rental shall be reduced as set forth in Section
11.03(c) below; provided, however, that Lessee’s obligations to the Indemnified
Parties under any indemnification provisions of this Lease with respect to such
Property and Lessee’s obligation to pay Rental and all other Monetary




17
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




Obligations (whether payable to Lessor or a third party) accruing under this
Lease with respect to such Property prior to the date of termination shall
survive such termination. If the date of such Total Condemnation is other than
the first day of a month, the Base Monthly Rental for the month in which such
Total Condemnation occurs shall be apportioned based on the date of the Total
Condemnation.
(b)    Net Award. Subject to Section 11.07 below, Lessor shall be entitled to
receive the entire Net Award in connection with a Total Condemnation without
deduction for any estate vested in Lessee by this Lease, and Lessee hereby
expressly assigns to Lessor all of its right, title and interest in and to every
such Net Award and agrees that Lessee shall not be entitled to any Net Award or
other payment for the value of Lessee’s leasehold interest in this Lease.
Section 11.03.     Partial Condemnation or Casualty. In the event of a
Condemnation which is not a Total Condemnation (each such event, a “Partial
Condemnation”), or in the event of a Casualty:
(a)    Net Awards. All Net Awards shall be paid to Lessor.
(b)    Continuance of Lease. This Lease shall continue in full force and effect
upon the following terms:
(i)    All Rental and other Monetary Obligations due under this Lease shall
continue unabated.
(ii)    Lessee shall promptly commence and diligently prosecute restoration of
such Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as approved by Lessor. Subject to the terms and
provisions of the Mortgages and upon the written request of Lessee (accompanied
by evidence reasonably satisfactory to Lessor that such amount has been paid or
is due and payable and is properly part of such costs, and that Lessee has
complied with the terms of Section 7.02 in connection with the restoration),
Lessor shall promptly make available in installments, subject to reasonable
conditions for disbursement imposed by Lessor, an amount up to but not exceeding
the amount of any Net Award received by Lessor with respect to such Partial
Condemnation or Casualty. Prior to the disbursement of any portion of the Net
Award with respect to a Casualty, Lessee shall provide evidence reasonably
satisfactory to Lessor of the payment of restoration expenses by Lessee up to
the amount of the insurance deductible applicable to such Casualty. Lessor shall
be entitled to keep any portion of the Net Award which may be in excess of the
cost of restoration, and Lessee shall bear all additional Costs of such
restoration in excess of the Net Award.
(c)    Right to Termination. Notwithstanding any other provision to the contrary
contained in this Article XI, in the event that, as a result of a Casualty in
the last year of the Lease Term, Lessee shall reasonably estimate in the
exercise of good faith business judgment that the applicable Property cannot be
used for the same purpose and substantially with the same utility as before such
Casualty (and Lessee provides to Lessor an officer's certificate executed by an
officer of Lessee certifying to the same), then, subject to the terms and
conditions set forth in this subsection (c), Lessee shall have the right,
exercisable by written notice given to Lessor no later than thirty (30) days
following such Casualty, to terminate this Lease with respect to such damaged
Property (and in connection with such termination, the Base Annual Rental shall
be reduced as




18
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




set forth in Section 11.03() below). If Lessee elects to terminate, this Lease
shall terminate with respect to such Property as of the last day of the month
during which such thirty (30) day period expired. Lessee shall vacate and
surrender such Property by such termination date, in accordance with the
provisions of this Lease, and ail obligations of either party hereunder with
respect to such Property shall cease as of the date of termination; provided,
however, Lessee's obligations to the Indemnified Parties under any
indemnification provisions of this Lease with respect to such Property and
Lessee's obligations to pay Rental and all other Monetary Obligations (whether
payable to Lessor or a third party) accruing under this Lease with respect to
such Property prior to the date of termination shall survive such termination
subject to, and in accordance with, the terms hereof. In such event, Lessor may
retain all Net Awards related to the Casualty, and Lessee shall immediately pay
Lessor an amount equal to the insurance deductible applicable to any Casualty.
(d)    Rental. Upon removal of a Property pursuant to Section 11.02 or Section
11.03, the Base Annual Rental shall be reduced by an amount equal to the Lease
Rate multiplied by the Net Award.
Section 11.04.     Temporary Taking. In the event of a Condemnation of all or
any part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below, Lessee shall be entitled to the entire Net Award for a
Temporary Taking, unless the period of occupation and use by the condemning
authorities shall extend beyond the date of expiration of this Lease, in which
event the Net Award made for such Temporary Taking shall be apportioned between
Lessor and Lessee as of the date of such expiration. At the termination of any
such Temporary Taking, Lessee will, at its own cost and expense and pursuant to
the provisions of Section 7.02, promptly commence and complete restoration of
such Property.
Section 11.05.     Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Any Net Award relating to a Total Condemnation or a Partial Condemnation
shall be adjusted by Lessor or, at Lessor’s election, Lessee. Notwithstanding
the foregoing or any other provisions of this Section 11.05 to the contrary, if
at the time of any Condemnation or any Casualty or at any time thereafter an
Event of Default shall have occurred and be continuing, Lessor is hereby
authorized and empowered but shall not be obligated, in the name and on behalf
of Lessee and otherwise, to file and prosecute Lessee’s claim, if any, for a Net
Award on account of such Condemnation or such Casualty and to collect such Net
Award and apply the same to the curing of such Event of Default and any other
then existing Event of Default under this Lease and/or to the payment of any
amounts owed by Lessee to Lessor under this Lease, in such order, priority and
proportions as Lessor in its discretion shall deem proper.
Section 11.06.     Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
affected Property is secure and does not pose any risk of harm to any adjoining
property and Persons (including owners or occupants of such adjoining property).
Section 11.07.     Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned




19
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




by Lessee, any insurance proceeds with respect to any personal property owned by
Lessee, the interruption of its business and moving expenses (subject, however,
to the provisions of Section 6.03(a)(iv) above), but only if such claim or award
does not adversely affect or interfere with the prosecution of Lessor’s claim
for the Condemnation or Casualty, or otherwise reduce the amount recoverable by
Lessor for the Condemnation or Casualty.
ARTICLE XII    

DEFAULT, CONDITIONAL LIMITATIONS,
REMEDIES AND MEASURE OF DAMAGES
Section 12.01.     Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):
(a)    if any representation or warranty of Lessee set forth in this Lease is
false in any material respect when made, or if Lessee renders any materially
false statement or account when made;
(b)    if any Rental or other Monetary Obligation due under this Lease is not
paid when due if such failure continues for more than three (3) Business Days
after written notice from Lessor; provided, however, Lessor shall only be
required to provide such notice twice in any twelve (12) month period; provided,
however, any delay in the payment of Rental as a result of a technical error in
the wiring and/or automated clearinghouse process shall not constitute an Event
of Default hereunder so long as the same is corrected within one (1) Business
Day of the date Lessee receives notice thereof;
(c)    if Lessee fails to pay, prior to delinquency, any taxes, assessments or
other charges the failure of which to pay will result in the imposition of a
lien against any of the Properties;
(d)    if Lessee vacates or abandons any Property;
(e)    if there is an Insolvency Event affecting Lessee;
(f)    if Lessee fails to observe or perform any of the other covenants,
conditions or obligations of Lessee in this Lease; provided, however, if any
such failure does not involve the payment of any Monetary Obligation, is not
willful or intentional, does not place any Property or any rights or property of
Lessor in immediate jeopardy, and is within the reasonable power of Lessee to
promptly cure, all as determined by Lessor in its reasonable discretion, then
such failure shall not constitute an Event of Default hereunder, unless
otherwise expressly provided herein, unless and until Lessor shall have given
Lessee notice thereof and a period of thirty (30) days shall have elapsed,
during which period Lessee may correct or cure such failure, upon failure of
which an Event of Default shall be deemed to have occurred hereunder without
further notice or demand of any kind being required. If such failure cannot
reasonably be cured within such thirty (30) day period, as determined by Lessor
in its reasonable discretion, and Lessee is diligently pursuing a cure of such
failure, then Lessee shall have a reasonable period to cure such failure beyond
such thirty (30)‑day period, which shall in no event exceed ninety (90) days
after receiving notice of such failure from Lessor. If Lessee shall fail to
correct or cure such failure within such ninety (90)‑day




20
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




period, an Event of Default shall be deemed to have occurred hereunder without
further notice or demand of any kind being required;
(g)    if a final, nonappealable judgment is rendered by a court against Lessee
which has a Material Adverse Effect, and is not discharged or provision made for
such discharge within ninety (90) days from the date of entry thereof;
(h)    if Lessee shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;
(i)    if the estate or interest of Lessee in any of the Properties shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated or discharged
within ninety (90) days after it is made; or
(j)    if there is an “Event of Default” or other breach or default by Lessee
under any of the other Transaction Documents or any Other Agreement , after the
passage of all applicable notice and cure or grace periods; provided, however,
in the event that this Lease has been the subject of a Securitization and any
Other Agreement has not been the subject of the same Securitization or any
series relating to such Securitization, an “Event of Default” under such Other
Agreement shall not constitute an Event of Default under this Lease.
Section 12.02.     Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at Law or in equity, including,
without limitation, any one or more of the following:
(a)    to terminate this Lease, whereupon Lessee’s right to possession of the
Properties shall cease and this Lease, except as to Lessee’s liability, shall be
terminated;
(b)    to the extent not prohibited by applicable Law, to (i) re-enter and take
possession of the Properties (or any part thereof), any or all personal property
or fixtures of Lessee upon the Properties and, to the extent permissible,
permits and other rights or privileges of Lessee pertaining to the use and
operation of the Properties, and (ii) expel Lessee and those claiming under or
through Lessee, without being deemed guilty in any manner of trespass or
becoming liable for any loss or damage resulting therefrom, without resort to
legal or judicial process, procedure or action. No notice from Lessor hereunder
or under a forcible entry and detainer statute or similar Law shall constitute
an election by Lessor to terminate this Lease unless such notice specifically so
states. If Lessee shall, after default, voluntarily give up possession of the
Properties to Lessor, deliver to Lessor or its agents the keys to the
Properties, or both, such actions shall be deemed to be in compliance with
Lessor’s rights and the acceptance thereof by Lessor or its agents shall not be
deemed to constitute a termination of the Lease. Lessor reserves the right
following any re‑entry and/or reletting to exercise its right to terminate this
Lease by giving Lessee written notice thereof, in which event this Lease will
terminate;
(c)    to relet the Properties or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term), at such rentals
and upon such other terms as Lessor, in its sole discretion, may determine, with
all proceeds received from such reletting




21
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




being applied to the Rental and other Monetary Obligations due from Lessee in
such order as Lessor may, in its sole discretion, determine, which other
Monetary Obligations include, without limitation, all reasonable and actual
repossession costs, brokerage commissions, attorneys’ fees and expenses,
alteration, remodeling and repair costs and expenses of preparing for such
reletting. Except to the extent required by applicable Law, Lessor shall have no
obligation to relet the Properties or any part thereof and shall in no event be
liable for refusal or failure to relet the Properties or any part thereof, or,
in the event of any such reletting, for refusal or failure to collect any rent
due upon such reletting, and no such refusal or failure shall operate to relieve
Lessee of any liability under this Lease or otherwise to affect any such
liability. Lessor reserves the right following any re‑entry and/or reletting to
exercise its right to terminate this Lease by giving Lessee written notice
thereof, in which event this Lease will terminate as specified in said notice;
(d)    to recover from Lessee all Costs paid or incurred by Lessor as a result
of such breach, regardless of whether or not legal proceedings are actually
commenced;
(e)    to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all Costs incurred by Lessor therein. Any sum or sums
so paid by Lessor, together with interest at the Default Rate, shall be deemed
to be Additional Rental hereunder and shall be immediately due from Lessee to
Lessor. Any such acts by Lessor in correcting Lessee’s breaches or defaults
hereunder shall not be deemed to cure said breaches or defaults or constitute
any waiver of Lessor’s right to exercise any or all remedies set forth herein;
(f)    to immediately or at any time thereafter, and with or without notice,
except as required herein, set off any money of Lessee held by Lessor under this
Lease or any other Transaction Document or any Other Agreement against any sum
owing by Lessee hereunder;
(g)    Without limiting the generality of the foregoing or limiting in any way
the rights of Lessor under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Lessor shall be entitled to apply for and seek the appointment of a receiver
under and subject to applicable Law by a court of competent jurisdiction (by ex
parte motion for appointment without notice) in any action taken by Lessor to
enforce its rights and remedies hereunder in order to protect and preserve
Lessor’s interest under this Lease or in the Properties and the Personalty;
and/or
(h)    to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.
Section 12.03.     Cumulative Remedies. All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right




22
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




in its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.
Section 12.04.     Lessee Waiver. Lessee hereby expressly waives, for itself and
all Persons claiming by, through and under Lessee, including creditors of all
kinds, (a) any right and privilege which Lessee has under any present or future
Legal Requirements to redeem the Properties or to have a continuance of this
Lease for the Lease Term after termination of Lessee’s right of occupancy by
order or judgment of any court or by any legal process or writ, or under the
terms of this Lease; (b) the benefits of any present or future Legal Requirement
that exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement.
ARTICLE XIII    

MORTGAGE, SUBORDINATION AND ATTORNMENT
Section 13.01.     No Liens. Lessor’s interest in this Lease and/or the
Properties shall not be subordinate to any liens or encumbrances placed upon the
Properties by or resulting from any act of Lessee, and nothing herein contained
shall be construed to require such subordination by Lessor. NOTICE IS HEREBY
GIVEN THAT LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN,
MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE
OF ANY KIND UPON ALL OR ANY PART OF THE PROPERTIES OR LESSEE’S LEASEHOLD
INTEREST THEREIN, AND ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.
Section 13.02.     Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon any of the Properties by Lessor, and Lessee covenants and
agrees to execute and deliver, upon demand, such further instruments
subordinating this Lease to the lien of any or all such ground leases and
Mortgages as shall be desired by Lessor, or any present or proposed mortgagees
under trust deeds, upon the condition that Lessee shall have the right to remain
in possession of the Properties under the terms of this Lease, notwithstanding
any default in any or all such ground leases or Mortgages, or after the
foreclosure of any such Mortgages, so long as no Event of Default shall have
occurred and be continuing.
Section 13.03.     Attornment. In the event any purchaser or assignee of any
Lender at a foreclosure sale acquires title to any of the Properties, or in the
event that any Lender or any purchaser or assignee otherwise succeeds to the
rights of Lessor as landlord under this Lease, Lessee shall attorn to Lender or
such purchaser or assignee, as the case may be (a “Successor Lessor”), and
recognize the Successor Lessor as lessor under this Lease as long as Successor
Lessor recognizes Lessee’s rights hereunder and does not disturb Lessee, and,
subject to the provisions of this Article XIII, this Lease shall continue in
full force and effect as a direct lease between the Successor Lessor and Lessee,
provided that the Successor Lessor shall only be liable for any obligations of
Lessor under this Lease which accrue after the date that such Successor Lessor
acquires title. The foregoing provision shall be self‑operative and effective
without the execution of any further instruments.




23
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




Section 13.04.     Execution of Additional Documents. Although the provisions in
this Article XIII shall be self‑operative and no future instrument of
subordination shall be required, upon request by Lessor, Lessee shall execute
and deliver such additional reasonable instruments as may be reasonably required
for such purposes.
Section 13.05.     Notice to Lender. Lessee shall give written notice to any
Lender having a recorded lien upon any of the Properties or any part thereof of
which Lessee has been notified of any breach or default by Lessor of any of its
obligations under this Lease and give such Lender at least sixty (60) days
beyond any notice period to which Lessor might be entitled to cure such default
before Lessee may exercise any remedy with respect thereto.
ARTICLE XIV    

ASSIGNMENT
Section 14.01.     Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re‑financing, purchase or
re‑acquisition of all, less than all or any portion of the Properties, this
Lease or any other Transaction Document, Lessor’s right, title and interest in
this Lease or any other Transaction Document, the servicing rights with respect
to any of the foregoing, or participations in any of the foregoing; or (b) a
Securitization and related transactions. Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person in
order to maintain Lessor’s or any of its Affiliates’ status as a REIT. In the
event of any such sale or assignment other than a security assignment, Lessee
shall attorn to such purchaser or assignee (so long as Lessor and such purchaser
or assignee notify Lessee in writing of such transfer and such purchaser or
assignee expressly assumes in writing the obligations of Lessor hereunder from
and after the date of such assignment). At the request of Lessor, Lessee will
execute such documents confirming the sale, assignment or other transfer and
such other agreements as Lessor may reasonably request, provided that the same
do not increase the liabilities and obligations of Lessee hereunder and include
Successor Lessor’s express assumption of all Lessor’s obligations hereunder.
Lessor shall be relieved, from and after the date of such transfer or
conveyance, of liability for the performance of any obligation of Lessor
contained herein, except for obligations or liabilities accrued prior to such
assignment or sale.
Section 14.02.     No Assignment by Lessee.
(a)    Lessee acknowledges that Lessor has relied both on the business
experience and creditworthiness of Lessee and upon the particular purposes for
which Lessee intends to use the Properties in entering into this Lease. Subject
to Section 14.02(b), Lessee shall not assign, transfer, convey, pledge or
mortgage this Lease or any interest herein or any interest in Lessee, whether by
operation of Law or otherwise, without the prior written consent of Lessor,
which may not be unreasonably conditioned, delayed or withheld. At the time of
any assignment of this Lease which is approved by Lessor, the assignee shall
assume all of the obligations of




24
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




Lessee under this Lease pursuant to a written assumption agreement in form and
substance reasonably acceptable to Lessor. Such assignment of this Lease
pursuant to this Section 14.02 shall not relieve Lessee of its obligations
respecting this Lease unless otherwise agreed to by Lessor, which shall not be
unreasonably conditioned, delayed or withheld. Any assignment, transfer,
conveyance, pledge or mortgage in violation of this Section 14.02 shall be
voidable at the sole option of Lessor. Any consent to an assignment given by
Lessor hereunder shall not be deemed a consent to any subsequent assignment.
Lessor shall review and provide approval or reasons for withholding approval of
an assignment within fifteen (15) days of Lessee’s request for approval.
(b)    Notwithstanding anything to the contrary contained in Section 14.02(a)
above and provided that no Event of Default has occurred and is continuing and
provided further that any assignee agrees to assume all of Lessee's obligations
under this Lease and reaffirms all the representations and warranties contained
herein, a Lessee entity shall have the right to assign or otherwise transfer its
interest in, to and under this Lease without Lessor's consent to (i) an
Affiliate of Lessee , or (ii) any entity which purchases or otherwise acquires
all or substantially all of the assets or equity interest of such Lessee entity
in a bona fide sale for fair market value. In no event shall Lessee shall be
released from liability under this Lease without the prior written consent of
Lessor.
Section 14.03.     No Sale of Assets. Without the prior written consent of
Lessor, Lessee shall not sell all or substantially all of Lessee’s assets such
that Lessee can no longer operate its business at the Properties, except in
connection with an assumption of this Lease pursuant to Section 14.02(b) above.
Any sale of Lessee’s assets in violation of this Section 14.03, shall be
voidable at the sole option of Lessor. Any consent to a sale of Lessee’s assets
given by Lessor hereunder shall not be deemed a consent to any subsequent sale
of Lessee’s assets.
Section 14.04.     Subletting. Provided no Event of Default has occurred and is
continuing, Lessee shall have the right to sublease any or all of the
Properties; provided, however, (i) the term of any such sublease shall not
extend beyond the Lease Term; (ii) the sublease shall be for no use other than a
Permitted Facility; (iii) the sublease shall be subject and subordinate to this
Lease and shall not contain any terms inconsistent with this Lease; (iv) Lessee
shall at all times remain fully and primarily liable under this Lease; (v) the
rent due under such sublease shall be fixed rent and shall not be based on the
net profits of the sublessee; and (vI) the sublease is approved by Lessor, which
approval shall not be unreasonably withheld, conditioned or delayed (each, a
“Sublease”). As security for the payment and performance by Lessee of its
obligations under this Lease, Lessee hereby assigns, transfers, sets over and
grants to Lessor, a security interest in any and all of Lessee’s right, title
and interest, powers, privileges and other benefits as landlord under the
Subleases, including, without limitation: (i) rent and proceeds thereof; (ii)
the right to enter upon, take possession of and use any and all property
subleased or granted by Lessee under the Subleases; (iii) the right to make all
waivers and agreements, to give all notices, consents and releases, to take all
action upon the happening of any default giving rise to a right in favor of
Lessee under the Subleases; and (iv) the right to do any and all other things
whatsoever which Lessee is or may become entitled to do under the Subleases.
Upon the occurrence of and during the continuance of an Event of Default
hereunder, Lessee agrees that, at the option of Lessor and in addition to such
other rights and remedies as may be afforded to Lessor under this Lease, Lessor
shall have the right, without giving notice to or obtaining the consent of
Lessee, to




25
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




exercise, enforce or avail itself of any of the rights, powers, privileges,
authorizations or benefits assigned and transferred to Lessor pursuant to this
Section 14.04, including, without limitation, the right to collect all amounts
due under the Subleases. From and after the occurrence of an Event of Default,
Lessee does hereby irrevocably appoint Lessor as Lessee’s true and lawful
attorney, with full power (in the name of Lessee or otherwise) to ask, require,
demand, receive and give acquittance for every payment under or arising out of
the Subleases to which Lessee is or may become entitled. Lessee declares that
this appointment is coupled with an interest and shall be irrevocable by Lessee.
Lessee further agrees to execute any and all other instruments deemed reasonably
necessary by Lessor to further the intent of the foregoing assignment and to
vest Lessor in the Subleases. Notwithstanding any provision contained in this
Section 14.04, (i) Lessor shall not be obligated to perform or discharge any
obligation, duty or liability under the Subleases by reason of the foregoing
assignment; and (ii) Lessor shall not be liable or responsible for, and Lessee
agrees to indemnify and hold Lessor harmless from and against any liability,
loss, cost or damage, claim or demand against Lessor arising, directly or
indirectly, from or related to the Subleases.
ARTICLE XV    

NOTICES
Section 15.01.     Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) email
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by email transmission. Notices shall be provided to the parties and
addresses (or electronic mail addresses) specified below:




26
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




If to Lessee:
Synalloy Corporation
4510 Cox Road, Suite 201
Richmond, VA 23060
Attention: Craig Bram
Email: cbram@synalloy.com


With a copy to:
LeClairRyan
Attention: John C. Selbach, Esq.
919 East Main Street, Twenty-Fourth Floor
Richmond, VA 23219
(804) 343-4388 Direct
(804) 916-7288 Fax
(804) 240-3578 Mobile
John.Selbach@leclairryan.com


If to Lessor:
STORE Master Funding XII, LLC
8377 E. Hartford Drive, Suite 100
Scottsdale, AZ 85255
Attention: Asset Management
Email: customerservice@storecapital.com
Burke
With a copy to:
Kutak Rock LLP
1801 California Street, Suite 3000
Denver, CO 80202
Attention: Nathan Humphrey, Esq.
Email: nathan.humphrey@kutakrock.com



or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
ARTICLE XVI    
RIGHT OF FIRST REFUSAL
Section 16.01.     Offer. Subject to the terms and conditions set forth in this
Article XVI, if Lessor desires to sell any Property and receives a bona fide
written offer from a third party which offer is in all respects acceptable to
Lessor, Lessor shall deliver a complete copy of such bona fide third party offer
to Lessee (“Third Party Offer”). Within fifteen (15) days of Lessee’s receipt of
such Third Party Offer from Lessor, and a written statement of Lessor’s desire
to sell the Property in accordance with such Third Party Offer, Lessee shall
have the right to deliver an offer to Lessor (“Purchase Offer”) to purchase
Lessor’s interest in any such Property for the amount of the bona fide third
party offer to purchase such Property (the “Subject Purchase Price”). Lessee
shall complete such purchase, subject to the satisfaction of each of the terms
and conditions set forth in Section 16.02 below.    
Section 16.02.     Conditions Precedent.
(a)    The purchase of Lessor’s interest in a Property pursuant to Section 16.01
shall be subject to the fulfillment of all of the following terms and
conditions: (1) no monetary Event of Default shall have occurred and be
continuing under this Lease or other Transaction Documents; (2) Lessee shall
have paid to Lessor the Subject Purchase Price, together with all Rental and
other




27
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




Monetary Obligations then due and payable under this Lease as of the date of the
closing of such purchase; (3) in addition to payment of the Subject Purchase
Price, Lessee shall have satisfied its obligations under Section 16.03 below;
and (4) the date of the closing of such purchase shall occur on the next
scheduled Base Monthly Rental payment date that is at least thirty (30) days
following Lessor’s receipt of Lessee’s written notice of its exercise of its
right to purchase the Property pursuant to Section 16.01.
(b)    On the date of the closing of the purchase of a Property pursuant to this
Section (the “Purchase Closing Date”), subject to satisfaction of the foregoing
conditions: (1) this Lease shall be deemed terminated with respect to the
Property and the Base Annual Rental shall be reduced by an amount equal to the
Lease Rate multiplied by the Subject Purchase Price; provided, however, such
termination shall not limit Lessee’s obligations to Lessor under any
indemnification provisions of this Lease and Lessee’s obligations to pay any
Monetary Obligations (whether payable to Lessor or a third party) accruing under
this Lease with respect to such Property prior to the Purchase Closing Date
shall survive the termination of this Lease; and (2) Lessor shall convey such
Property to Lessee “as is” by special warranty deed, subject to all matters of
record (except for any consensual liens granted by Lessor other than those
granted by Lessor at the request of Lessee), and without representation or
warranty.
Section 16.03.     Costs. Lessee shall be solely responsible for the payment of
all Costs resulting from any proposed purchase pursuant to this Article XVI,
regardless of whether the purchase is consummated, including, without
limitation, to the extent applicable, the cost of title insurance and
endorsements, including, survey charges, stamp taxes, mortgage taxes, transfer
taxes and fees, escrow and recording fees, taxes imposed on Lessor as a result
of such purchase, the attorneys’ fees of Lessee and the reasonable attorneys’
fees and expenses of counsel to Lessor.
Section 16.04.     Termination of Right. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, LESSEE’S RIGHTS UNDER THIS ARTICLE XVI SHALL TERMINATE AND BE NULL AND
VOID AND OF NO FURTHER FORCE AND EFFECT IF (i) LESSEE FAILS TO EXERCISE THE
RIGHT GRANTED PURSUANT TO THIS ARTICLE, AND THE SALE TO THE THIRD PARTY
PURCHASER IS CONSUMMATED; (ii) THIS LEASE TERMINATES OR THE LEASE TERM EXPIRES;
OR (iii) THE PROPERTY IS SOLD OR TRANSFERRED PURSUANT TO THE EXERCISE OF A
PRIVATE POWER OF SALE OR JUDICIAL FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU
THEREOF. IN ANY SUCH EVENT, LESSEE SHALL EXECUTE A QUITCLAIM DEED AND SUCH OTHER
DOCUMENTS AS LESSOR SHALL REASONABLY REQUEST EVIDENCING THE TERMINATION OF ITS
RIGHT UNDER THIS ARTICLE XVI.
Section 16.05.     Attornment. If Lessee does not deliver its Purchase Offer to
purchase the Property and the Property is transferred to a third party
purchaser, Lessee will attorn to any third party purchaser as Lessor so long as
such third party purchaser and Lessor notify Lessee in writing of such transfer.
At the request of Lessor, Lessee will execute such documents confirming the
agreement referred to above and such other agreements as Lessor may reasonably
request, provided that such agreements do not increase the liabilities and
obligations of Lessee hereunder.
Section 16.06.     Exclusions. The provisions of this Article XVI shall not
apply to or prohibit (i) any mortgages or other hypothecation of Lessor’s
interest in the Property; (ii) any sale of the Property pursuant to a private
power of sale under or judicial foreclosure of any mortgage




28
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




or other security instrument or device to which Lessor’s interest in the
Property is now or hereafter subject; (iii) any transfer of Lessor’s interest in
the Property to a mortgagee or other holder of a security interest therein or
their designees by deed in lieu of foreclosure; (iv) any transfer of the
Property to any governmental or quasi-governmental agency with power of
Condemnation; (v) any transfer of the Property to any Affiliate of Lessor;
(vi) any transfers of interests in Lessor by any member, shareholder, partner or
other owner to any other member, shareholder, partner or other owner; and
(vii) any transfers to any Person to whom Lessor sells all or substantially all
of its assets.
ARTICLE XVII    
EXCESS LAND
Section 17.01.     Option. Lessee shall have a one-time option to give Lessor
notice (an “Option Notice”) of Lessee’s election to purchase all or any portion
of that area of the Munhall, PA Property that is not utilized in connection with
the operation of the Permitted Facility at such Property (as generally depicted
in Schedule 17.01 attached hereto, the “Purchase Option Area”) for a price equal
to its Fair Market Value. The closing for any such purchase must occur within
one hundred twenty (120) days following Lessor’s receipt of an Option Notice,
but in no event shall closing occur later than the expiration of the Term. The
closing of any purchase pursuant to this Article XVII shall be conditioned upon
(i) no Event of Default continuing at the time of the applicable closing, (ii)
no Material Adverse Effect on the remainder of such Property stemming from such
purchase, including ingress and egress, and (iii) Lessee obtains all necessary
approvals from Governmental Authorities to create a legal parcel that may be
separately conveyed, as approved by Lessor in its reasonable discretion, which
approvals shall be at the sole costs and expense of Lessee. Lessor agrees,
assents and covenants to assist in good faith, but at no cost or expense to
Lessor, with Lessee’s obtaining of all necessary approvals from Government
Authorities to create a legal parcel that may be separately conveyed.
Section 17.02.     Closing. Upon any exercise of this Option, Lessor and Lessee
shall open a new escrow account with a recognized title insurance company
selected by Lessor. Such escrow shall be subject to the standard escrow
instructions of the escrow agent, to the extent they are not inconsistent
herewith. At or before the close of escrow, Lessor shall deliver to the escrow
agent its special or limited warranty deed conveying to Lessee all of Lessor’s
right, title and interest in the applicable portion of the Purchase Option Area
free and clear of all liens and encumbrances except liens for taxes and
assessments and easements, covenants and restrictions of record which were
attached to the applicable portion of the Purchase Option Area as of the date
hereof, attached during the term of the Lease through Lessee’s action or
inaction, as the case may be, have been granted by Lessor in lieu of a taking by
the power of eminent domain or the like, or have been approved by Lessee. Lessee
shall have the right to accept such title as Lessor can convey or elect not to
consummate its exercise of the Option. Notwithstanding the foregoing, Lessor
shall cause any mortgage or other monetary lien arising by, through or under
Lessor (but not arising by, through or under Lessee or by failure of Lessee to
comply with its obligations hereunder) to be released at or prior to closing.
Both Lessor and Lessee agree to execute a purchase agreement, escrow
instructions and such other instruments as may be necessary or appropriate to
consummate the sale of the applicable portion of the Purchase Option Area in the
manner and containing the terms herein provided. All Costs incurred in
connection with Lessee’s exercise of the Option, including, but not limited to,
escrow fees, title insurance fees, recording costs or fees, reasonable
attorneys’ fees (including those of Lessor), costs of any approvals from
Governmental Authorities, appraisal




29
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




fees, stamp taxes and transfer fees shall be borne by Lessee. Lessee shall
continue to pay and perform all of its obligations under this Lease until the
close of escrow. The purchase price paid by Lessee in exercising this Option
shall be paid to Lessor or to such person or entity as Lessor may direct at
closing in immediately available funds. The closing date may be extended for a
reasonable period of time to permit Lessor to cure title defects or to permit
either party to cure any other defects or defaults provided each party is
diligently seeking to cure such defect or default and Lessee continues to
perform its obligations hereunder. In the case of any mortgage or other monetary
lien arising by, through or under Lessor (but not arising by, through or under
Lessee), the escrow agent shall first apply the purchase price to the payment of
such mortgage or monetary lien, and the balance shall be paid over to Lessor at
closing. Upon closing, this Lease shall terminate with respect to the applicable
portion of the Purchase Option Area acquired by Lessee and Base Annual Rental
shall be reduced by the net proceeds received by Lessor multiplied by a
capitalization rate of 8.60%.
Section 17.03.     Termination of Option. Notwithstanding anything to the
contrary, Lessee’s rights under this Article XVII shall terminate and be null
and void and of no further force and effect if this Lease terminates or upon
Lessee’s purchase of the Purchase Option Area. In any such event, Lessee shall
execute a quitclaim deed and/or such other documents as Lessor shall reasonably
request evidencing the termination of Lessee’s right under this Article XVII.
Furthermore, in no event may Lessee exercise its rights in this Article XVII
more than one time; provided, however, the Purchase Option Area may be comprised
of multiple legal parcels.
Section 17.04.     No Assignment of Option. Lessee may not sell, assign,
transfer, hypothecate or otherwise dispose of the Option granted herein or any
interest therein, except in conjunction with a permitted assignment of Lessee’s
entire interest herein and then only to the assignee thereof. Any attempted
assignment of this Option which is contrary to the terms of this Article XVII
shall be deemed to be an Event of Default under this Lease and the Option
granted herein shall be void. Lessee may designate one or more third parties to
acquire title to the Purchase Option Area upon the closing under Section 17.02
above; provided, however, in no event may Lessee receive any funds, payment or
fees in excess of the purchase price due to Lessor in connection with such
designation.
Section 17.05.     No Prohibited Transaction. Notwithstanding the foregoing, the
purchase option described in this Article XVII shall be conditioned upon Lessor
making a reasonable determination that the sale of any portion of the Purchase
Option Area would not cause Lessor to recognize income or gain from a
“prohibited transaction” as defined under Section 857(b)(6) of the Internal
Revenue Code of 1986, as amended. In the event that Lessor determines that the
exercise of the purchase option would cause Lessor to recognize such income or
gain in the calendar year in which the applicable Option Notice is delivered,
Lessee shall continue to have all rights under this Article XVII and shall have
the right to exercise the purchase option in the following calendar year and
Lessor shall not have the right to delay closing any further.
Section 17.06.     Fair Market Value. For purposes of this Article XVII and
determining the “Fair Market Value” of the applicable portion of the Purchase
Option Area, Lessor shall, at Lessee’s sole expense, retain an independent MAI
appraiser to prepare an appraisal of the Fair Market Value of the applicable
portion of the Purchase Option Area, including any additions or renovations
thereto. In determining the Fair Market Value of the applicable portion of the
Purchase Option Area, the appraiser shall utilize the cost, income and sales
comparison approaches to value.




30
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




The average amount which results from the calculation of each of the cost
approach, the income approach and the sales comparison approach, all as
determined in accordance with the provisions of this subsection, shall
constitute the “Fair Market Value” of the Purchase Option Area for purposes of
this subsection. If within five (5) days after being notified of the results of
such appraisal, Lessee elects to reject that appraisal, then the first appraisal
shall become null and void and Lessor shall nominate to Lessee a list of not
less than three (3) independent MAI appraisers who are experienced with
appraising properties similar to applicable portion of the Purchase Option Area,
and Lessee shall select one appraiser. Within five (5) days of such selection,
Lessor shall retain such appraiser, at Lessee’s sole expense, to prepare an
appraisal of the applicable portion of the Purchase Option Area in the same
manner described above and the results of such appraisal shall be the “Fair
Market Value” of the applicable portion of the Purchase Option Area for purposes
of such subsection.


ARTICLE XVIII    

MISCELLANEOUS
Section 18.01.     Force Majeure. Any prevention, delay or stoppage due to
strikes, lockouts, acts of God, enemy or hostile governmental action, civil
commotion, fire or other casualty beyond the control of the party obligated to
perform (each, a “Force Majeure Event”) shall excuse the performance by such
party for a period equal to any such prevention, delay or stoppage, expressly
excluding, however, the obligations imposed upon Lessee with respect to Rental
and other Monetary Obligations to be paid hereunder.
Section 18.02.     No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly,
(a) this Lease or the leasehold estate created by this Lease or any interest in
this Lease or in such leasehold estate, and (b) the fee estate or ownership of
any of the Properties or any interest in such fee estate or ownership. No such
merger shall occur unless and until all persons, corporations, firms and other
entities having any interest in (i) this Lease or the leasehold estate created
by this Lease, and (ii) the fee estate in or ownership of the Properties or any
part thereof sought to be merged shall join in a written instrument effecting
such merger and shall duly record the same.
Section 18.03.     Interpretation. Lessor and Lessee acknowledge and warrant to
each other that each has been represented by independent counsel and has
executed this Lease after being fully advised by said counsel as to its effect
and significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.
Section 18.04.     Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:




31
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




(a)    Lessor and Lessee intend that (i) this Lease constitutes an unseverable,
unitary and single lease of all, but not less than all, of the Properties, and,
if at any time this Lease covers other real property in addition to the
Properties, neither this Lease, nor Lessee’s obligations or rights hereunder may
be allocated or otherwise divided among such properties by Lessee; (ii) this
Lease is a “true lease,” is not a financing lease, capital lease, mortgage,
equitable mortgage, deed of trust, trust agreement, security agreement or other
financing or trust arrangement, and the economic realities of this Lease are
those of a true lease; and (iii) the business relationship created by this Lease
and any related documents is solely that of a long-term commercial lease between
Lessor and Lessee, the Lease has been entered into by both parties in reliance
upon the economic and legal bargains contained herein, and none of the
agreements contained herein is intended, nor shall the same be deemed or
construed, to create a partnership (de facto or de jure) between Lessor and
Lessee, to make them joint venturers, to make Lessee an agent, legal
representative, partner, subsidiary or employee of Lessor, nor to make Lessor in
any way responsible for the debts, obligations or losses of Lessee.
(b)    Lessor and Lessee covenant and agree that: (i) each intends to treat this
Lease as an operating lease pursuant to Statement of Financial Accounting
Standards No. 13, as amended, and as a true lease for state Law reporting
purposes and for federal income tax purposes; (ii) each party will not, nor will
it permit any Affiliate to, at any time, take any action or fail to take any
action with respect to the preparation or filing of any statement or disclosure
to Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 18.04; (iii) with respect to the Properties, the Lease
Term is less than seventy-five percent (75%) of the estimated remaining economic
life of the Properties; and (iv) the Base Annual Rental is the fair market value
for the use of the Properties and was agreed to by Lessor and Lessee on that
basis, and the execution and delivery of, and the performance by Lessee of its
obligations under, this Lease do not constitute a transfer of all or any part of
the Properties.
(c)    Lessee waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease and as a master lease of all of
the Properties. Lessee stipulates and agrees (i) not to challenge the validity,
enforceability or characterization of the lease of the Properties as a true
lease and/or as a single, unitary, unseverable instrument pertaining to the
lease of all, but not less than all, of the Properties; and (ii) not to assert
or take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 18.04.
Section 18.05.     Disclosures.
(a)    Securities Act or Exchange Act. The parties agree that, notwithstanding
any provision contained in this Lease, any party (and each employee,
representative or other agent of any party) may disclose to any and all persons,
without limitation of any kind, any matter required under the Securities Act or
the Exchange Act.
(b)    Lessor Advertising and Related Publications. Upon receipt of Lessee’s
prior consent, Lessor may use Lessee’s name, trademarks, logos, pictures of
stores and signage, and basic Transaction information (collectively “Lessee’s
Information”) solely in connection with Lessor’s sales, advertising, and press
release materials, including on Lessor’s website.




32
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




(c)    Public Disclosures. Except as required by Law, Lessee shall not make any
public disclosure, including press releases or any form of media release, of
this Lease Agreement or any transactions relating hereto without the prior
written consent of Lessor.
Section 18.06.     Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled.
Section 18.07.     Memoranda of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Properties, the Lease Term, but omitting Rentals
and such other terms of this Lease as Lessor may not desire to disclose to the
public. Further, upon Lessor’s request, Lessee agrees to execute and acknowledge
a termination of lease and/or quitclaim deed in recordable form to be held by
Lessor until the expiration or sooner termination of the Lease Term; provided,
however, if Lessee shall fail or refuse to sign such a document in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney‑in‑fact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.
Section 18.08.     No Brokerage. LESSOR AND LESSEE REPRESENT AND WARRANT TO EACH
OTHER THAT THEY HAVE HAD NO CONVERSATION OR NEGOTIATIONS WITH ANY BROKER
CONCERNING THE LEASING OF THE PROPERTIES. EACH OF LESSOR AND LESSEE AGREES TO
PROTECT, INDEMNIFY, SAVE AND KEEP HARMLESS THE OTHER, AGAINST AND FROM ALL
LIABILITIES, CLAIMS, LOSSES, COSTS, DAMAGES AND EXPENSES, INCLUDING ATTORNEYS’
FEES, ARISING OUT OF, RESULTING FROM OR IN CONNECTION WITH THEIR BREACH OF THE
FOREGOING WARRANTY AND REPRESENTATION.
Section 18.09.     Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S
USE OR OCCUPANCY OF THE PROPERTIES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR
ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSOR AND LESSEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY AND ANY OF THE
AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF LESSOR OR
LESSEE, AS APPLICABLE, OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENT




33
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY LESSOR AND LESSEE OF ANY
RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF
THEIR BARGAIN.
Section 18.10.     Securitizations. As a material inducement to Lessor’s
willingness to enter into the Transactions contemplated by this Lease and the
other Transaction Documents, Lessee hereby acknowledges and agrees that Lessor
may, from time to time and at any time (a) advertise, issue press releases, send
direct mail or otherwise disclose information regarding the Transaction for
marketing purposes; and (b) (i) act or permit another Person to act as sponsor,
settler, transferor or depositor of, or a holder of interests in, one or more
Persons or other arrangements formed pursuant to a trust agreement, indenture,
pooling agreement, participation agreement, sale and servicing agreement,
limited liability company agreement, partnership agreement, articles of
incorporation or similar agreement or document; and (ii) permit one or more of
such Persons or arrangements to offer and sell stock, certificates, bonds,
notes, other evidences of indebtedness or securities that are directly or
indirectly secured, collateralized or otherwise backed by or represent a direct
or indirect interest in whole or in part in any of the assets, rights or
properties described in Section 14.01 of this Lease, in one or more Persons or
arrangements holding such assets, rights or properties, or any of them
(collectively, the “Securities”), whether any such Securities are privately or
publicly offered and sold, or rated or unrated (any combination of which actions
and transactions described in both clauses (i) and (ii) in this paragraph,
whether proposed or completed, are referred to in this Lease as a
“Securitization”). Lessee shall cooperate fully with Lessor and any Affected
Party with respect to all reasonable requests and due diligence procedures and
use reasonable efforts to facilitate such Securitization, provided that such
cooperation shall be at no additional cost or expense to Lessee so long as
Lessee is not otherwise required to provide such information to Lessor pursuant
to the other provisions of this Lease.
Section 18.11.     State‑Specific Provisions. The provisions and/or remedies
which are set forth on the attached Exhibit D shall be deemed a part of and
included within the terms and conditions of this Lease.
Section 18.12.     Time is of the Essence; Computation. Time is of the essence
with respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.
Section 18.13.     Waiver and Amendment. No provision of this Lease shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.
No acceptance by Lessor of an amount less than the Rental and other Monetary
Obligations stipulated to be due under this Lease shall be deemed to be other
than a payment on account of the earliest such Rental or other Monetary
Obligations then due or in arrears nor shall any endorsement or statement on any
check or letter accompanying any such payment be deemed a waiver of Lessor’s
right to collect any unpaid amounts or an accord and satisfaction.
Section 18.14.     Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the




34
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475

--------------------------------------------------------------------------------




benefit of the respective heirs, successors, executors, administrators and
assigns of each of the parties hereto.
Section 18.15.     Captions. Captions are used throughout this Lease for
convenience of reference only and shall not be considered in any manner in the
construction or interpretation hereof.
Section 18.16.     Other Documents. Each of the parties agrees to sign such
other and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.
Section 18.17.     Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.
Section 18.18.     Forum Selection; Jurisdiction; Venue; Choice of Law. For
purposes of any action or proceeding arising out of this Lease, the parties
hereto expressly submit to the jurisdiction of all federal and state courts
located in the state or states where the Properties are located. Lessee consents
that it may be served with any process or paper by registered mail or by
personal service within or without the state or states where the Properties are
located subject to governing Law. Furthermore, Lessee waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. This Lease shall be governed by, and construed with, the Laws of
the applicable state or states in which the Properties are located, without
giving effect to any state’s conflict of Laws principles.
Section 18.19.     Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original. Furthermore, the
undersigned agree that transmission of this Lease via e-mail in a “.pdf” or
other electronic format shall be deemed transmission of the original Lease for
all purposes.
[Remainder of page intentionally left blank; signature page(s) to follow]



IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.
 
LESSOR:
STORE MASTER FUNDING XII, LLC, a Delaware limited liability company
By:   
Printed Name:   
Title:   



312


STATE OF __________________________    )
) ss.
COUNTY OF ________________________    )


Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared ________________________, with whom I am personally
acquainted (or proved to me to be on the basis of satisfactory evidence), and
who, upon oath, acknowledged himself/herself to be the _____________________ of
STORE MASTER FUNDING XII, LLC, a Delaware limited liability company, the within
named Lessor, and that he/she as such officer, being authorized so to do,
executed the within instrument for the purposes therein contained, by signing
the name of __________________ by himself/herself as such officer.
WITNESS my hand and Official Seal at office, this _______ day of September,
2016.
    

Notary Public
My Commission Expires ________________


IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.


 
LESSEE:
SYNALLOY CORPORATION, a Delaware corporation
By:   
Name: Craig C. Bram
Title: Chief Executive Officer





STATE OF __________________________    )
) ss.
COUNTY OF ________________________    )


Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared Craig C. Bram, with whom I am personally acquainted (or
proved to me to be on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself/herself to be the CEO of SYNALLOY CORPORATION, a Delaware
corporation, the within named Lessee, and that he/she as such officer, being
authorized so to do, executed the within instrument for the purposes therein
contained, by signing the name of Craig C. Bram by himself/herself as such
officer.
WITNESS my hand and Official Seal at office, this _______ day of September,
2016.
    

Notary Public
My Commission Expires ________________
EXHIBITS
Exhibit A:    Defined Terms

Exhibit B:    Legal Descriptions and Street Addresses of the Properties

Exhibit C:    Authorization Agreement – Pre‑Arranged Payments

Exhibit D:    State‑Specific Provisions
Schedule 9.03    Supplemental Financial Information





EXHIBIT A

DEFINED TERMS
The following terms shall have the following meanings for all purposes of this
Lease:
“Additional Rental” has the meaning set forth in Section 4.03.
“Adjustment Date” has the meaning set forth in Section 1.07.
“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.
“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
“Anti‑Money Laundering Laws” means all applicable Laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.
“Base Annual Rental” has the meaning set forth in Section 1.05.
“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.
“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.
“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.
“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.
“Condemnation” means a Taking and/or a Requisition.
“Consent Order” means that certain Consent Order and Agreement with the
Commonwealth of Pennsylvania, Department of Environmental Protection concerning
the remediation and reuse of some or all of the Property located in Munhall, PA.
“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.
“Default Rate” means 12% per annum or the highest rate permitted by Law,
whichever is less.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.
“Environmental Insurer” means such environmental insurance company as Lessor
shall select in its reasonable discretion.
“Environmental Laws” means federal, state and local Laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of Law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Properties, including the Consent Order.
“Environmental Liens” means any liens and other encumbrances imposed pursuant to
any Environmental Law.
“Environmental Policy” means a pollution legal liability insurance policy issued
by Environmental Insurer to Lessor and Lessor’s lender, which Environmental
Policy shall be in form and substance satisfactory to Lessor and shall be in
amounts of not less than $3,000,000.00 per occurrence and $10,000,000.00 annual
aggregate for losses caused by known and unknown pollution conditions that arise
from the operations of the tenant at the Properties, their contractors, or their
sub-contractors, with coverage to include: (a) bodily injury or death, (b)
property damage, including physical injury to or destruction of tangible
property, (c) clean-up costs, and (d) defense, including costs, charges and
expenses incurred in the investigation, adjustment or defense of claims for
damages.
“Event of Default” has the meaning set forth in Section 12.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Extension Option” has the meaning set forth in Section 3.02.
“Extension Term” has the meaning set forth in Section 3.02.
“Fair Market Value” has the meaning set forth in Section 17.06.
“Force Majeure Event” has the meaning set forth in Section 18.01.
“GAAP” means generally accepted accounting principles, consistently applied from
period to period.
“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi‑governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local Laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.
“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes any of the Properties to be in violation of any
local, state or federal Law or regulation, or Environmental Law, or are defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “contaminants,” “pollutants,” or
words of similar import under any applicable local, state or federal Law or
under the regulations adopted, orders issued, or publications promulgated
pursuant thereto, including, but not limited to: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. § 5101, et seq.; (iii) the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv) regulations adopted and
publications promulgated pursuant to the aforesaid Laws; (b) asbestos in any
form which is friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million; (c) underground storage
tanks; and (d) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority.
“Indemnified Parties” means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.
“Initial Term” has the meaning set forth in Section 3.01.
“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.
“Insurance Premiums” has the meaning in Section 6.04.
“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.
“Lease Rate” means a percentage equal to (a) the then-current Base Monthly
Rental multiplied by twelve (12), divided by (b) the aggregate purchase price of
all of the Properties paid by Lessor (or Lessor’s predecessor-in-interest).
“Lease Term” has the meaning described in Section 3.01.
“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to any of the Properties, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the
Properties, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Properties.
“Lender” means any lender in connection with any loan secured by Lessor’s
interest in any or all of the Properties, and any servicer of any loan secured
by Lessor’s interest in any or all of the Properties.
“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and all Affiliates thereof.
“Lessee Reporting Entities” means Lessee.
“Lessee’s Information” has the meaning set forth in Section 18.05(b).
“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys’ fees and other Costs of
defense).
“Material Adverse Effect” means a material adverse effect on (a) any Property,
including without limitation, the operation of any Property as a Permitted
Facility and/or the value of any Property; (b) the contemplated business,
condition, worth or operations of any Lessee Entity; (c) Lessee’s ability to
perform its obligations under this Lease; or (d) Lessor’s interests in any of
the Properties, this Lease or the other Transaction Documents.
“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.
“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to any or all
of the Properties, as such instruments may be amended, modified, restated or
supplemented from time to time and any and all replacements or substitutions.
“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.
“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local Laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar Laws,
ordinances, regulations, policies or requirements of other states or localities.
“Option Notice” has the meaning set forth in Section 17.01.
“Original Lease” has the meaning set forth in the second introductory paragraph
of this Lease.
“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities and,
or for the benefit of, (b) any of the Lessor Entities, including, without
limitation, leases, promissory notes and guaranties, but excluding this Lease
and all other Transaction Documents.
“Partial Condemnation” has the meaning set forth in Section 11.03.
“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the state or states where the
Properties are located.
“Permitted Facility” or “Permitted Facilities” means Industrial / Manufacturing
facility, all related purposes such as ingress, egress and parking, and uses
incidental thereto.
“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
“Personalty” means any and all “goods” (excluding “inventory,” and including,
without limitation, all “equipment,” “fixtures,” appliances and furniture (as
“goods,” “inventory,” “equipment” and “fixtures” are defined in the applicable
Uniform Commercial Code then in effect in the applicable jurisdiction)) from
time to time situated on or used in connection with any of the Properties,
whether now owned or held or hereafter arising or acquired, together with all
replacements and substitutions therefore and all cash and non-cash proceeds
(including insurance proceeds and any title and UCC insurance proceeds) and
products thereof, and, in the case of tangible collateral, together with all
additions, attachments, accessions, parts, equipment and repairs now or
hereafter attached or affixed thereto or used in connection therewith.
“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982 ‑ 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency. In the event that the Price
Index ceases to be published, its successor index measuring cost of living as
published by the same Governmental Authority which published the Price Index
shall be substituted and any necessary reasonable adjustments shall be made by
Lessor and Lessee in order to carry out the intent of Section 4.02. In the event
there is no successor index measuring cost of living, Lessor shall reasonably
select an alternative price index measuring cost of living that will constitute
a reasonable substitute for the Price Index.
“Property” or “Properties” means those parcels of real estate legally described
on Exhibit B attached hereto, all rights, privileges, and appurtenances
associated therewith, and all buildings, fixtures and other improvements now or
hereafter located on such real estate (whether or not affixed to such real
estate).
“Purchase Option Area” has the meaning set forth in Section 17.01.
“Real Estate Taxes” has the meaning set forth in Section 6.04.
“Regulated Substances” means “petroleum” and “petroleum‑based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local Laws applicable to or regulating
USTs.
“REIT” means a real estate investment trust as defined under Section 856 of the
Code.
“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs.
“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.
“Rental” means, collectively, the Base Annual Rental and the Additional Rental.
“Rental Adjustment” means an amount equal to the lesser of (a) 2% of the Base
Annual Rental in effect immediately prior to the applicable Adjustment Date, or
(b) 1.25 multiplied by the product of (i) the percentage change between the
Price Index for the month which is two months prior to the Price Index used for
the immediately preceding Adjustment Date and the Price Index for the month
which is two months prior to the applicable Adjustment Date; and (ii) the then
current Base Annual Rental.
“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.
“Reserve” has the meaning in Section 6.04.
“Securities” has the meaning set forth in Section 18.10.
“Securities Act” means of the Securities Act of 1933, as amended.
“Securitization” has the meaning set forth in Section 18.10.
“Sublease” has the meaning set forth in Section 14.04.
“Successor Lessor” has the meaning set forth in Section 13.03.
“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; or (ii) by reason of any agreement with any
Governmental Authority condemnor in settlement of or under threat of any such
condemnation or other eminent domain proceeding; or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the later
of the date actual physical possession is taken by the condemnor, or the date on
which the right to compensation and damages accrues under the Law applicable to
the Properties.
“Temporary Taking” has the meaning set forth in Section 11.04.
“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.
“Total Condemnation” has the meaning set forth in Section 11.02.
“Transaction” has the meaning set forth in Section 14.01.
“Transaction Documents” means this Lease, and all documents related thereto.
“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly‑owned subsidiary of such an entity.
“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.



EXHIBIT B

LEGAL DESCRIPTIONS AND
STREET ADDRESSES OF THE PROPERTIES
Street Addresses:
390 Bristol Metals Rd, Bristol, TN 37620
3830/3838 Majestic St., Houston, TX 77026
3600 Union St., Mineral Ridge, OH 44440
1701 N. US Highway 385, Andrews, TX 79714
4325/4285 Old Tasso Rd, Cleveland, TN 37312
300 International Blvd, Fountain Inn, SC 29644
100 E. Waterfront Drive, Munhall, PA 15120


Legal Descriptions:
Address: 390 Bristol Metals Road, Bristol, Tennessee 37620
    
Legal Description:


LAND IN SULLIVAN COUNTY, TENNESSEE, DESCRIBED AS FOLLOWS:


TRACT 1:


PARCEL 1: [WELDING ADDITION]


BEING A TRACT OF GROUND APPROXIMATELY 75 FEET BY 216 FEET (16,200 SQUARE FEET,
MORE OR LESS) WHICH IS ADJACENT TO THE MAIN MANUFACTURING PLAT OF BRISTOL
METALS, LLC UPON WHICH IS TO BE CONSTRUCTED A BUILDING OR ADDITION TO BE KNOWN
AS THE WELDING ADDITION.


PARCEL 2: [HYDRO-TEST ADDITION]


BEING A TRACT OF GROUND APPROXIMATELY 62 FEET AND 9 INCHES BY 75 FEET AND 1 INCH
(4,711 SQUARE FEET, MORE OR LESS) WHICH IS ADJACENT TO THE MAIN MANUFACTURING
PLANT OF BRISTOL METALS, LLC UPON WHICH IS TO BE CONSTRUCTED A BUILDING OR
ADDITION TO BE KNOWN AS THE HYDRO-TEST ADDITION.


PARCEL 3: [X-RAY ADDITION]


BEING A TRACT OF GROUND APPROXIMATELY 32 FEET BY 97.5 FEET (3,120 SQUARE FEET,
MORE OR LESS) WHICH IS NEAR THE MAIN MANUFACTURING PLANT OF BRISTOL METALS, LLC
UPON WHICH IS TO BE CONSTRUCTED A BUILDING OR ADDITION TO BE KNOWN AS THE X-RAY
ADDITION.


PARCEL 4: [FURNACE ADDITION]


BEING A TRACT OF GROUND APPROXIMATELY 63 FEET BY 75 FEET (4,725 SQUARE FEET,
MORE OR LESS) WHICH IS ADJACENT TO THE MANUFACTURING PLANT OF BRISTOL METALS,
LLC UPON WHICH IS CONSTRUCTED AN ADDITION TO BE KNOWN AS THE FURNACE ADDITION.


PARCEL 5: [REPAIR BUILDING]


BEING A TRACT OF GROUND APPROXIMATELY 65 FEET BY 150 FEET (9,750 SQUARE FEET,
MORE OR LESS) WHICH IS ADJACENT TO THE QUALITY CONTROL BUILDING NEAR THE MAIN
MANUFACTURING PLANT OF BRISTOL METALS, LLC UPON WHICH IS TO BE CONSTRUCTED A
BUILDING OR ADDITION TO BE KNOWN AS THE REPAIR BUILDING.


BEING THE SAME PROPERTY CONVEYED TO BRISTOL METALS, LLC BY QUITCLAIM DEED FROM
THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF BRISTOL TENNESSEE OF RECORD IN
BOOK 3019, PAGE 2483, REGISTER’S OFFICE FOR SULLIVAN COUNTY, TENNESSEE.


TRACT 2:


PARCEL 1:


BEGINNING AT AN IRON AT THE POINT OF INTERSECTION OF THE NORTH LINE OF A 20-FOOT
LANE WITH THE EAST LINE OF A 15-FOOT LANE, SAID LANES BEING THE PROPERTY OF
GUSSIE M. RADER; THENCE WITH THE EAST LINE OF GUSSIE M. RADER'S 15-FOOT LANE
(PARALLEL TO AND 42 FEET EASTERLY FROM THE CENTER OF THE SOUTHERN RAILWAY
COMPANY MAIN LINE TRACT) N 44°30'30" E 793.83 FEET TO A POINT IN THE LINE AT THE
POINT OF INTERSECTION OF THE SOUTH LINE OF A PROPOSED 50-FOOT ROAD, SAID POINT
BEING THE END OF POINT OF THE PROPOSED ROAD; THENCE WITH THE SOUTH LINE OF THE
PROPOSED 50-FOOT ROAD, S 65° 42' 30" E 1062.64 FEET TO A POINT IN THE LINE;
THENCE BY A NEW LINE S 23°44' W 765.25 FEET TO AN IRON IN THE LINE OF GUSSIE H.
RADER;THENCE WITH GUSSIE M.RADER'S LINE , N 65°42'30" W 301.64 FEET TO AN IRON,
CORNER TO GUSSIE M.RADER AND FRANK SHARRETT, BEING ALSO THE EAST END OF THE
SOUTH LINE OF THE 20- FOOT LANE OF GUSSIE M.RADER; THENCE CROSSING THE END OF
GUSSIE M.RADER'S LANE, N 24°17'30" E 20.00 FEET TO AN IRON, THE EAST END OF THE
NORTH LINE OF THE LANE; THENCE WITH THE NORTH LINE OF THE LANE, N 65°42'30"
1042.72 FEET TO THE POINT OF BEGINNING, AND CONTAINING 20.721 ACRES, MORE OR
LESS, AS IS MORE PARTICULARLY SHOWN BY MAP OF CHARLES D.CLARK, CIVIL ENGINEER OF
BRISTOL, VIRGINIA, DATED FEBRUARY 12,1980, TO WHICH REFERENCE IS HERE MADE, AND
WHICH IS MADE A PART HEREOF.


PARCEL 2:


BEGINNING AT AN IRON PIN LOCATED ON THE PROPERTY LINE OF GUSSIE M. RADER, WHICH
POINT IS THE NORTHEAST CORNER OF THE PROPERTY HEREBY CONVEYED; THENCE WITH THE
RADER PROPERTY LINE S 20° 44' 50" W 766.68 FEET TO A PLANTED ROCK; THENCE WITH
THE SAID RADER PROPERTY LINE N 65° 42' 30" W 260 FEET TO A POINT, CORNER TO
OTHER PROPERTY OF BRISTOL METALS, INC; THENCE WITH THE PROPERTY LINE OF BRISTOL
METALS, INC., N 24°00' E 480 FEET TO A POINT;


THENCE WITH THE SAME S 66°00' E 182.56 FEET TO A POINT; AND N 20°44'50"E284.84
FEET TO A POINT LOCATED ON THE SOUTHERLY SIDE OF A 50-FOOT ROAD RIGHT-OF-WAY;
THENCE WITH THE SOUTHERLY SIDE OF SAID RIGHT-OF-WAY, S 65° 42'30" E 50.10 FEET
TO THE POINT OF BEGINNING; CONTAINING 3.05 ACRES, AND BEING SHOWN AS TRACT 5A ON
THE PLAT PREPARED BY CLARK & ASSOCIATES, DATED JANUARY 27, 1982.


BEING THE SAME PROPERTY CONVEYED TO BRISTOL METALS, L.P. BY QUITCLAIM DEED FROM
SYNALLOY CORPORATION OF RECORD IN BOOK 682, PAGE 142, REGISTER'S OFFICE FOR
SULLIVAN COUNTY, TENNESSEE. THE SAID BRISTOL METALS, L.P. IS NOW KNOWN AS
BRISTOL METALS, LLC.




TRACT 3:


PARCEL 1:


BEGINNING AT AN IRON PIN AT A LANE IN THE CHARTERED RAIL-ROAD RIGHT-OF-WAY;
THENCE WITH THE LANE, S 41 DEGREES 07 MINUTES 56 SECONDS W A DISTANCE OF 254.68
FEET TO AN IRON PIN WITH CAP; THENCE LEAVING THE 200 FOOT CHARTERED RAIL-ROAD
RIGHT-OF-WAY, S 68 DEGREE 58 MINUTES 38 SECONDS E A DISTANCE OF 1139.07 FEET TO
AN IRON PIN WITH CAP; THENCE N 18 DEGREE 45 MINUTES 02 SECONDS E A DISTANCE OF
220.96 FEET TO AN IRON PIN WITH CAP; THENCE N 21 DEGREE 04 MINUTES 03 SECONDS E
A DISTANCE OF 20.00 FEET TO AN IRON PIN; THENCE N 69 DEGREE 04 MINUTES 01
SECONDS W A DISTANCE OF 1042.77 FEET TO AN IRON PIN; WHICH IS THE POINT OF
BEGINNING, HAVING AN AREA OF 261,665 SQUARE FEET, 6.007 ACRES, AND SHOWN AS PART
OF PARCEL 1 ON MAP OF RECORD IN THE REGISTER'S OFFICE FOR SULLIVAN COUNTY AT
BLOUNTVILLE, TENNESSEE, IN PLAT BOOK 9, PAGE 167; AND BEING PART OF THE PROPERTY
CONVEYED TO SULLIVAN COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP BY DEED OF RECORD
IN SAID REGISTER'S OFFICE IN DEED BOOK 702, PAGE 536. (PART OF MAP 053, PARCEL
092.00)


PARCEL 2:


BEGINNING AT AN IRON PIN WITH CAP ON THE NEW BRISTOL METALS, L.P. AND SULLIVAN
COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP LINE; THENCE WITH THE AFORE MENTIONED
NEW LINE THE FOLLOWING CALLS: THENCE N51 DEGREES 27 MINUTES 42 SECONDS E A
DISTANCE OF 89.72 FEET TO AN IRON PIN WITH CAP;THENCE WITH A CURVE TURNING TO
THE LEFT WITH AN ARC LENGTH OF 229.80 FEET, WITH A RADIUS OF 470.00 FEET, WITH A
CHORD BEARING OF N 37 DEGREES 27 MINUTES 16 SECONDS E, WITH A CHORD LENGTH OF
227.52 FEET TO AN IRON PIN CAP, THENCE N23 DEGREE 26 MINUTES 50 SECONDS E A
DISTANCE OF 713.11 FEET TO AN IRON PIN WITH CAP; THENCE WITH A CURVE TURNING TO
THE RIGHT WITH AN ARC LENGTH OF 318.96 FEET, WITH A RADIUS OF 746.20 FEET, WITH
A CHORD BEARING OF N 35 DEGREES 41 MINUTES 34 SECONDS E, WITH CHORD LENGTH OF
316.54 FEET TO A NEW CORNER, THENCE WITH THE OLD LINE OF SULLIVAN COUNTY
ECONOMIC DEVELOPMENT PARTNERSHIP TO BRISTOL METALS, L.P., N64 DEGREES 35 MINUTES
09 SECONDS W A DISTANCE OF 7.92 FEET TO AN IRON REFERENCE PIN WITH CAP ON THE
OLD LINE; THENCE FROM THE AFOREMENTIONED NEW CORNER, N 64 DEGREES 35 MINUTES 09
SECONDS W A DISTANCE OF 422.98 FEET TO A 1/2" IRON REBAR AT A PLANTED
STONE;THENCE S 17 DEGREES 25MINUTES 48 SECONDS W A DISTANCE OF 1126.28 FEET TO
THE OLD CORNER OF BRISTOL METALS, L.P. AND SULLIVAN COUNTY ECONOMIC DEVELOPMENT
PARTNERSHIP;THENCE N 69 DEGREES 04 MINUTES 44 SECONDS W A DISTANCE OF 1021.09
FEET TO AN IRON PIN WITH CAP;THENCE S 18 DEGREES 45 MINUTES 02 SECONDS W A
DISTANCE OF 220.96 FEET TO AN IRON PIN WITH THE CAP; THENCE WITH THE NEW LINE OF
SULLIVAN COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP TO BRISTOL METALS, L.P., S 68
DEGREES 58 MINUTES 38 SECONDS E A DISTANCE OF 1143.34 FEET TO AN IRON PIN WITH
CAP; WHICH IS THE POINT OF BEGINNING, HAVING AN AREA OF 603,156 SQUARE FEET,
13.847 ACRES, AND SHOWN AS PART OF PARCEL 4 AS SHOWN ON MAP OF RECORD IN THE
REGISTER'S OFFICE FOR SULLIVAN COUNTY AT BLOUNTVILLE, TENNESSEE, IN PLAT BOOK 9,
PAGE 167; AND BEING PART OF THE PROPERTY CONVEYED TO SULLIVAN COUNTY ECONOMIC
DEVELOPMENT PARTNERSHIP BY DEED OF RECORD IN SAID REGISTER'S OFFICE IN DEED BOOK
669, PAGE 457. (PART OF MAP 054, PARCEL 007.10)


BEING THE SAME PROPERTY CONVEYED TO BRISTOL METALS, LLC BY WARRANTY DEED FROM
SULLIVAN COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP OF RECORD IN BOOK 753, PAGE
101, REGISTER'S OFFICE FOR SULLIVAN COUNTY, TENNESSEE.


TRACT 4:


BEING A CERTAIN PARCEL OF LAND, CONSISTING OF APPROXIMATELY 49.31 ACRES WHICH IS
DESIGNATED AND SHOWN AS PARCEL 13.00 ON TAX MAP 54 IN THE OFFICE OF THE PROPERTY
ASSESSOR FOR SULLIVAN COUNTY AT BLOUNTVILLE, TENNESSEE, AND BEING ALL OF THE
REMAINING PROPERTY OWNED BY GRANTOR WHICH WAS CONVEYED BY DEEDS WHICH ARE
RECORDED IN THE REGISTER'S OFFICE FOR SULLIVAN COUNTY AT BRISTOL, TENNESSEE IN
DEED BOOK 126, PAGE 107, AND IN DEED BOOK 126, PAGE 183.


BEING THE SAME PROPERTY CONVEYED TO BRISTOL METALS, L.P. BY QUITCLAIM FROM
BRISTOL METALS, INC. OF RECORD IN BOOK 383, PAGE 114, REGISTER'S OFFICE FOR
SULLIVAN COUNTY, TENNESSEE. THE SAID BRISTOL METALS, L.P. IS NOW KNOWN AS
BRISTOL METALS, LLC.


THE ABOVE FEE TRACTS BEING THE SAME AS THAT PROPERTY AS SHOWN ON ALTA/NSPS LAND
TITLE SURVEY PREPARED BY BRYAN SHIRLEY UNDER SUPERVISION OF AMERICAN NATIONAL,
DATED SEPTEMBER 26, 2016, JOB NO. 201608751-1, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


BEGINNING AT AN IRON PIN WITH CAP ON THE BRISTOL METALS, L.P. AND SULLIVAN
COUNTY ECONOMIC DEVELOPMENT PARTNERSHIP LINE; THENCE WITH THE SULLIVAN COUNTY
ECONOMIC DEVELOPMENT PARTNERSHIP TO BRISTOL METALS, L.P. LINE N68°55'46"W
2282.54' TO AN IRON PIN AT A LANE IN THE CHARTERED RAIL-ROAD RIGHT OF WAY;
THENCE WITH THE LANE N41°10'48"E 254.68' TO AN IRON PIN WITH CAP; THENCE
CONTINUE ALONG SAID LANE N41°11'52"E 794.14' TO THE SOUTH LINE OF A 50’ RIGHT OF
WAY; THENCE RUN ALONG SAID RIGHT OF WAY THE FOLLOWING COURSES AND DISTANCES:
S69°01'09"E 1062.64', THENCE S69°02'43"E 629.92', THENCE S68°58'40"E 50.10' TO
THE BOUNDARY OF TAX MAP ID 054-013.00 AS SHOWN ON PLAT OF SURVEY BY TONY F.
HOLBROOK FILED FOR RECORD JULY 27 2009 IN BOOK 0012, PAGE 0046 IN THE REGISTER
OF DEEDS FOR SULLIVAN COUNTY, THENCE RUN ALONG THE BOUNDARY OF SAID TAX MAP ID
NO. THE FOLLOWING COURSES AND DISTANCES: N17°28'40"E 48.90', THENCE N68°55'46"W
1225.19' TO THE VARIABLE RIGHT OF WAY OF BRISTOL METALS ROAD; THENCE CONTINUING
ALONG THE BOUNDARY OF SAID TAX MAP ID NO. RUNNING ALONG SAID RIGHT OF WAY THE
FOLLOWING COURSES AND DISTANCES: N09°32'34"E 70.00', THENCE WITH A CURVE TURNING
TO THE RIGHT HAVING A RADIUS OF 506.83', AND AN ARC LENGTH OF 379.87', WITH A
CHORD BEARING OF N 51°31'23" E, AND A CHORD LENGTH OF 371.04', THENCE
N73°01'14"E 326.90', THENCE WITH A CURVE TURNING TO THE RIGHT HAVING A RADIUS OF
256.48', AND AN ARC LENGTH OF 119.46', WITH A CHORD BEARING OF S78°08'01"E, AND
A CHORD LENGTH OF 118.38', THENCE S64°47'25"E 917.25', THENCE WITH A CURVE
TURNING TO THE RIGHT HAVING A RADIUS OF 328.10', AND AN ARC LENGTH OF 153.54',
WITH A CHORD BEARING OF S51°23'04"E, AND A CHORD LENGTH OF 152.14', THENCE
S37°58'41"E 107.18' TO THE WEST RIGHT OF WAY OF PARTNERSHIP PARK ROAD; THENCE
CONTINUING ALONG THE BOUNDARY OF SAID TAX MAP ID NO. RUNNING ALONG SAID RIGHT OF
WAY THE FOLLOWING COURSES AND DISTANCES: S07°01'19"W 28.28', THENCE S52°01'19"W
105.58', THENCE WITH A CURVE TURNING TO THE LEFT HAVING A RADIUS OF 746.20', AND
AN ARC LENGTH OF 52.56', WITH A CHORD BEARING OF S50°00'15"W, AND A CHORD LENGTH
OF 52.55',


THENCE WITH A COMPOUND CURVE TURNING TO THE LEFT HAVING A RADIUS OF 746.20', AND
AN ARC LENGTH OF 318.96', WITH A CHORD BEARING OF S35°44'26"W, AND A CHORD
LENGTH OF 316.54',


THENCE S23°29'42"W 713.11' TO THE TERMINUS OF THE RIGHT OF WAY OF SAID RIGHT OF
WAY; THENCE CONTINUING ALONG THE BOUNDARY OF SAID TAX MAP ID NO. RUNNING WITH A
CURVE TURNING TO THE RIGHT HAVING A RADIUS OF 470.00', WITH AN ARC LENGTH OF
229.80', WITH A CHORD BEARING OF S37°30'08"W, AND A CHORD LENGTH OF 227.52',
THENCE S51°26'22"W 89.65' TO THE POINT OF BEGINNING, AND CONTAINING 70.05 ACRES,
MORE OR LESS.


INCLUDED IN THE FOREGOING DESCRIPTION, BUT EXPRESSLY EXCLUDED THEREFROM, IS
PROPERTY CONVEYED TO THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF BRISTOL,
TENNESSEE, BY DEED OF RECORD IN BOOK 747, PAGE 180, SAID REGISTER'S OFFICE.


TRACT 5:


Easement for ingress and egress as granted in document of record in Book 193,
Page 668, in the Register's Office of Sullivan County, Tennessee.


TRACT 6:


Right of way easement as granted in document of record in Book 208, Page 74,
Register's Office of Sullivan County, Tennessee.




Address: 3830/3838 Majestic Street, Houston, Texas 77026


Legal Description:


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF Harris, STATE OF
TX, AND IS DESCRIBED AS FOLLOWS:


9.9666 ACRES OF LAND, LYING AND BEING SITUATED IN THE HARRIS AND WILSON TWO
LEAGUE GRANT, ABSTRACT 92, HARRIS COUNTY, TEXAS AND BEING THE SAME PROPERTY
DESCRIBED IN DEED RECORDED IN VOLUME 5999, PAGE 513, DEED RECORDS OF HARRIS
COUNTY, TEXAS; SAID 9.9666 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED BY
METES AND BOUNDS AS FOLLOWS:


BEGINNING AT A 5/8" IRON ROD IN THE EASTERLY LINE OF MAJESTIC BOULEVARD, BASED
ON 100 FEET IN WIDTH, SAME MARKING THE SOUTHWESTERLY CORNER OF BLOCK 10 OF
LIBERTY GARDENS SUBDIVISION ACCORDING TO PLAT THEREOF RECORDED IN VOLUME 1163,
PAGE 39, DEED RECORDS OF HARRIS COUNTY, TEXAS;


THENCE N 89°16' E, ALONG THE SOUTHERLY LINE OF THE SAID BLOCK 10, A DISTANCE OF
169.11 FEET TO A 5/8" IRON ROD FOR ITS SOUTHEASTERLY CORNER;


THENCE N 0°16' E, ALONG THE EASTERLY LINE OF THE SAID BLOCK 10, A DISTANCE OF
253.52 FEET TO A 5/8" IRON ROD FOR CORNER;


THENCE N 89° 37' E, A DISTANCE OF 435.60 FEET TO A 2" STEEL FENCE CORNER POST
FOR CORNER;


THENCE S 0° 07' E, A DISTANCE OF 610.70 FEET TO A ¾" IRON ROD IN THE NORTHERLY
LINE OF THE T. & N. O. RAILROAD RIGHT OF WAY;


THENCE S 64° 08' W, ALONG SAID RAILROAD RIGHT OF WAY, 474.80 FEET TO A ¾" IRON
ROD FOR CORNER;


THENCE, IN A SOUTHWESTERLY DIRECTION ALONG A CURVE TO THE RIGHT HAVING A CENTRAL
ANGLE OF 12° 27' 59" AND A RADIUS OF 458.37 FEET FOR A DISTANCE OF 99.73 FEET,
THE LONG CHORD OF SAID CURVE BEARING S 23° 14' W 99.45 FEET TO A ¾" IRON ROD;


THENCE IN A SOUTHWESTERLY DIRECTION, ALONG A CURVE TO THE LEFT HAVING A CENTRAL
ANGLE OF 25° 03' 54" AND A RADIUS OF 458.37 FEET FOR A DISTANCE OF 200.52 FEET
TO THE LONG CHORD OF SAID CURVE BEARING S 18° 09' W, 199.10 FEET TO A ¾" IRON
ROD FOR CORNER;


THENCE N 89° 29' W, 60.55 FEET TO A ¾" IRON ROD IN THE AFORE-MENTIONED EASTERLY
LINE OF MAJESTIC BOULEVARD;


THENCE N 1° 14' W, ALONG THE EASTERLY LINE OF MAJESTIC BOULEVARD 839.50 FEET TO
THE POINT OR PLACE OF BEGINNING AND CONTAINING AS AFORESAID 9.9666 ACRES OF
LAND.


SAVE AND EXCEPT THAT TRACT OR PARCEL OF LAND CONVEYED TO FRIEDMAN INDUSTRIES,
INCORPORATED, A TEXAS CORPORATION BY WARRANTY DEED FILE FOR RECORD JUNE 13, 1989
UNDER COUNTY CLERK'S FILE NUMBER M195697, OFFICIAL RECORDS, HARRIS COUNTY,
TEXAS.


BEING ALSO DESCRIBED AS FOLLOWS:


9.8679 ACRES OF LAND, LYING AND BEING SITUATED IN THE HARRIS AND WILSON TWO
LEAGUE GRANT, ABSTRACT 92, HARRIS COUNTY, TEXAS AND BEING THE SAME PROPERTY
DESCRIBED IN DEED RECORDED IN VOLUME 5999, PAGE 513, DEED RECORDS OF HARRIS
COUNTY, TEXAS, SAVE AND EXCEPT THAT TRACT OR PARCEL OF LAND CONVEYED TO FRIEDMAN
INDUSTRIES, INCORPORATED, A TEXAS CORPORATION BY WARRANTY DEED FILE FOR RECORD
JUNE 13, 1989 UNDER COUNTY CLERK'S FILE NUMBER M195697, OFFICIAL RECORDS, HARRIS
COUNTY, TEXAS; SAID 9.8679 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED BY
METES AND BOUNDS AS FOLLOWS:


BEGINNING AT A 3/8" IRON ROD IN THE EASTERLY LINE OF MAJESTIC BOULEVARD, BASED
ON 100 FEET IN WIDTH, SAME MARKING THE SOUTHWESTERLY CORNER OF BLOCK 10 OF
LIBERTY GARDENS SUBDIVISION ACCORDING TO PLAT THEREOF RECORDED IN VOLUME 1163,
PAGE 39, DEED RECORDS OF HARRIS COUNTY, TEXAS;


THENCE N 89°26'14" E, ALONG THE SOUTHERLY LINE OF THE SAID BLOCK 10, A DISTANCE
OF 169.11 FEET TO A POINT FOR CORNER WITH A FENCE POST FOR REFERENCE BEARING N
64°24'46"E, 2.14 FEET;


THENCE N 00°26'14" E , ALONG THE EASTERLY LINE OF THE SAID BLOCK 10, A DISTANCE
OF 253.52 FEET TO A 1/2" IRON ROD FOUND FOR CORNER;


THENCE N 89°47'14" E, A DISTANCE OF 434.58 FEET TO A POINT FOR CORNER WITH A
FENCE POST FOR REFERENCE BEARING N 17°48'22"W, 4.21 FEET;


THENCE S 00°00'12" W, A DISTANCE OF 570.68 FEET TO A POINT FOR CORNER WITH A
5/8" IRON ROD FOUND FOR REFERENCE BEARING S 00°00'12" W, 3.17 FEET;


THENCE S 49°13'11" W, ALONG THE NORTHERLY LINE OF SAID SAVE AND EXCEPT TRACT, A
DISTANCE OF 128.86 FEET TO A POINT FOR CORNER IN THE NORTHERLY LINE OF THE T. &
N. O. RAILROAD RIGHT OF WAY WITH A FENCE POST FOUND FOR REFERENCE BEARING S
47°32'07" W, 0.22' FEET;


THENCE S 64°09'43" W, ALONG SAID RAILROAD RIGHT OF WAY, 364.02 FEET TO A 3/4"
IRON ROD FOR CORNER;


THENCE, IN A SOUTHWESTERLY DIRECTION ALONG A CURVE TO THE RIGHT HAVING A CENTRAL
ANGLE OF 12°27'18" AND A RADIUS OF 458.37 FEET FOR A DISTANCE OF 99.64 FEET, THE
LONG CHORD OF SAID CURVE BEARING S 23°16'12" W, A DISTANCE OF 99.44 FEET TO A
3/4" IRON ROD;


THENCE IN A SOUTHWESTERLY DIRECTION, ALONG A CURVE TO THE LEFT HAVING A CENTRAL
ANGLE OF 25°03'33" AND A RADIUS OF 458.37 FEET FOR A DISTANCE OF 200.47 FEET,
THE LONG CHORD OF SAID CURVE BEARING S 18°10'22" W, 198.88 FEET TO A 3/4" IRON
ROD FOR CORNER;


THENCE N 89°34'36" W, 61.05 FEET TO A 3/4" IRON ROD IN THE AFORE-MENTIONED
EASTERLY LINE OF MAJESTIC BOULEVARD;


THENCE N 1°14'00" W, ALONG THE EASTERLY LINE OF MAJESTIC BOULEVARD 836.77 FEET
TO THE POINT OR PLACE OF BEGINNING AND CONTAINING AS AFORESAID 9.8679 ACRES OF
LAND.








Address: 3600 Union Street, Mineral Ridge, Ohio 44440


Legal Description:


Situated in the Township of Weathersfield, County of Trumbull and State of Ohio,
and known as being Lot No. 2 in the James R. Sabatine Plat No. 1, a subdivision
of part of the Original Mineral Ridge Out Lot No. 103, as recorded in Volume 50,
Page 63 of Trumbull County Record of Maps.


Parcel No : 21-901103


Commonly known as: Union Street, Mineral Ridge, Ohio 44440


TOGETHER WITH easements for ingress/egress, access and storm sewer as granted
and more fully set forth in Easement Agreement recorded June 25, 2001 in
Instrument #200106250023338, Trumbull County Records.




Address: 1701 North US 385, Andrews, Texas 79714


Legal Description:


Tracts 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13, Andrews Industrial Subdivision, a
subdivision out of the E/2 of Section 16, Block A-45, P.S.L., Andrews County,
Texas according to the map or plat thereof recorded in Volume 3, Page 36, Plat
Records of Andrews County, Texas.




Address: 4325/4285 Old Tasso Road NE, Cleveland, Tennessee 37312


Legal Description:


TRACT I
LAND IN THE FOURTH CIVIL DISTRICT OF BRADLEY COUNTY, CITY OF CLEVELAND,
TENNESSEE, DESCRIBED AS FOLLOWS:


BEING LOT TWO (2), HABITAT TASSO, AS SHOWN BY PLAT OF RECORD IN PLAT BOOK 29,
PAGE 55, REGISTER'S OFFICE FOR BRADLEY COUNTY, TENNESSEE, TO WHICH PLAT
REFERENCE IS MADE FOR A MORE DETAILED DESCRIPTION OF SAID LOT.


BEING THE SAME PROPERTY CONVEYED TO MANUFACTURERS CHEMICALS, LLC, A TENNESSEE
LIMITED LIABILITY COMPANY FROM LYNN JONES BY WARRANTY DEED OF RECORD IN BOOK
2338, PAGE 483, IN THE REGISTER'S OFFICE FOR BRADLEY COUNTY, TENNESSEE.


TOGETHER WITH THE EASEMENT FOR RIGHT-OR-WAY FOR ACCESS TO PROPERTY of record in
Book 2394, Page 897, in the Register's Office for Bradley County, Tennessee.




TRACT II


INTENTIONALLY DELETED


TRACT III


LAND IN BRADLEY COUNTY TENNESSEE AND BEING KNOWN AS LOT 1 ON THE FINAL PLAT OF
OLD TASSO ROAD PROPERTIES OF RECORD IN PLAT BOOK 25, PAGE 122, IN THE REGISTER'S
OFFICE FOR BRADLEY COUNTY, TO WHICH PLAT REFERENCE IS HEREBY MADE FOR A MORE
COMPLETE AND ACCURATE DESCRIPTION.


BEING PROPERTY CONVEYED TO MANUFACTURER'S SOAP & CHEMICAL COMPANY, A TENNESSEE
CORPORATION BY DEEDS OF RECORD IN DEED BOOK 331, PAGE 20, DEED BOOK 352, PAGE
696, RECORD BOOK 2054, PAGE 96 AND RECORD BOOK 2056, PAGE 82, IN THE REGISTER'S
OFFICE FOR BRADLEY COUNTY, TENNESSEE.




Address: 300 International Boulevard, Fountain Inn, South Carolina 29644


Legal Description:


ALL THAT CERTAIN PIECE, PARCEL OR TRACT OF LAND, CONTAINING 16.93 ACRES, MORE OR
LESS, SITUATE, LYING AND BEING ON THE WESTERN SIDE OF INTERNATIONAL BOULEVARD,
IN THE COUNTY OF LAURENS, STATE OF SOUTH CAROLINA, AS SHOWN ON A PLAT ENTITLED
"BOUNDARY SURVEY FOR LPC OF S.C., INC.", PREPARED BY THOMAS P. DOWLING, RLS,
DATED OCTOBER 10, 1996, LAST REVISED DECEMBER 12, 1996, AND RECORDED IN THE ROD
OFFICE FOR LAURENS COUNTY, SOUTH CAROLINA, IN PLAT BOOK A-152 AT PAGES 7 AND 8,
REFERENCE TO WHICH IS HEREBY CRAVED FOR A METES AND BOUNDS DESCRIPTION THEREOF.






Address: 100 E. Waterfront Drive, Munhall, PA 15120


Legal Description:


ALL THOSE CERTAIN lots or parcels of land situate in the Borough of Munhall,
Allegheny County, Pennsylvania being more particularly designated as Parcels "D"
and "D-1, on the Homestead Works Plan No. 1 recorded in Plan Book Volume 196,
Pages 26-39 and being more particularly bounded and described as follows:
BEGINNING at a point, said point being located distant the 2 following lines
from the Northeasterly corner of Parcel No. 2 (Deed Book Volume 7754, Page 292),
also being at the intersection of the United States Harbor Line with the
Easterly line of Parcel No. 2; (1) along the Northerly line of Parcel No. 2 and
the U.S. Harbor Line North 57° 03' 50" West a distance of 33.23 feet; (2) by an
arc of a circle curving to the right having a radius of 3,600.00 feet an arc
distance of 749.13 feet subtended by a chord North 51° 06' 09" West a distance
of 747.78 feet to a point; thence leaving the Northerly line of Parcel No. 2 and
the U.S. Harbor Line by a line through the lands of the grantor South 44° 51'
32" West a distance of 58.17 feet to a point on the Northerly right of way line
of East Drive 60 feet R/W; thence along the Northerly right of way line of East
Drive by the following 7 lines: (1) by an arc of a circle (non-tangent) curving
to the left having a radius of 193.70 feet an arc distance of 216.06 feet
subtended by a chord North 78° 25' 28" West a distance of 205.03 feet; (2) South
69° 37' 13" West a distance of 341.60 feet; (3) by an arc of a circle curving to
the right having a radius of 242.84 feet an arc distance of 177.62 feet
subtended by a chord North 89° 25' 32" West a distance of 173.69 feet; North 68°
28' 17" West a distance of 526.17 feet; (4) by an arc of a circle curving to the
right having a radius of 542.96 feet an arc distance of 689.84 feet subtended by
a chord North 32° 04' 25" West a distance of 644.37; (5) North 04° 19' 26" East
a distance of 513.20 feet; (6) by an arc of a circle curving to the left having
a radius of 302.84 feet an arc distance of 163.18 feet subtended by a chord
North 11° 06' 46" West a distance of 161.22 feet; (7) North 26° 32' 59" West a
distance of 19.77 feet to a point; thence leaving the right of way line of East
Drive, 60 feet R/W by a line through the lands of the grantor North 63° 27' 01"
East a distance of 290.00 feet to a point on the former United States Harbor
Line; thence along the former United States Harbor Line by the following 3
lines: (1) by an arc of a circle curving to the right having a radius of
6,600.00 feet an arc distance of 1,101.52 feet subtended by a chord South 43°
45' 42" East a distance of 1,100.21 feet; (2) South 38° 58' 50" East a distance
of 459.43 feet; (3) by an arc of a circle curving to the left having a radius of
3,600.00 feet an arc distance of 387.08 feet subtended by a chord South 42° 03'
39" East a distance of 386.90 feet to a point being at the true place of
BEGINNING.
ALSO all that parcel of ground, beginning at a point, said point being at the
Southerly corner of Parcel 'D1' as shown on the Homestead Works Plan No. 1,
being recorded in Plan Book Volume 196, Pages 26-39 in the Recorder of Deeds
Office of Allegheny County, Pennsylvania; thence along the 3 following lines
dividing Parcel 'D' and Parcel 'D-1' in said plan; (1) by an arc of a circle
curving to the right having a radius of 3,600.00 feet an arc distance of 387.08
feet subtended by a chord North 42° 03' 39" West a distance of 386.90 feet; (2)
North 38° 58' 50" West a distance of 459.43 feet; (3) by an arc of a circle
curving to the left having a radius of 6,600.00 feet an arc distance of 1101.52
feet subtended by a chord North 43° 45' 42" West a distance of 1,100.21 feet to
a point being the Westerly corner of Parcel 'D-1'; thence by a line along the
line dividing Parcel 'D-1' and Parcel 'C-1' North 63° 27' 01" East a distance of
16 feet more or less to a point on the ordinary low water line of the
Monongahela River; thence along the ordinary low water line of the Monongahela
River in a Southeasterly direction 1640 feet more or less to a point being the
Easterly corner of Parcel 'D-1'; thence along the line dividing Parcel 'D-1' and
Parcel 'E-1' South 44° 51' 32" West a distance of 54.5 feet more or less to a
point being the place of BEGINNING.
BEING PARCEL NO. 179-A-1, 179-E-25
BEING the same premises which Pittsburgh Economic and Industrial Development
Corporation, a Non-Profit industrial development agency, by Deed dated
04/15/1999 and recorded 05/26/1999 in The Department of Real Estate Office of
Allegheny County at Deed Book Volume 10486 Page 637, granted and conveyed unto
Damascus-Bishop Tube Company, a Pennsylvania corporation, in fee.



EXHIBIT C

FORM OF AUTHORIZATION AGREEMENT – PRE‑ARRANGED PAYMENTS
AUTHORIZATION AGREEMENT

PRE-ARRANGED PAYMENTS

--------------------------------------------------------------------------------

Reference Number _ _
I (We) (Tenant) authorize /__________________\, (Servicer) to initiate entries
identified below as required. Tenant further authorizes the bank below to post
such entries to the identified checking account beginning with the payment draft
date of ____/___/____ . A minimum of thirty (30) days advance notice is required
to process first payment by ACH.
Bank Name______________________________Branch______________________________
City____________________________________State___________________Zip__________
__ __ __ __ __ __ __ __ __    __ __ __ __ __ __ __ __ __ __ __ __ __ __ __
***Transit - ABA                Account Number Information
ACCOUNT TYPE*** Please specify checking or savings account (C/S) ________
PLEASE FILL IN BANK INFORMATION CAREFULLY
ATTACH VOIDED CHECK FOR ACCOUNT VERIFICATION

--------------------------------------------------------------------------------

Automatic debits will be made on the payment due date established by the
relevant lease documents, or the next subsequent business day if such date is
not a business day. This authority may be terminated upon thirty days prior
written notification from the Tenant to the servicer. Tenant has the right to
stop payment of any entry by notification to the bank prior to the scheduled
debit date. If an erroneous entry is initiated by the servicer to the Tenant's
account, Tenant shall have the right to have the amount of such entry reversed
by the bank. To initiate a reversal, the Tenant must notify the bank in writing
that an error has occurred and request a reversal. Such notice must be within 15
calendar days after the Tenant receives the statement of account or other
written notice from the bank identifying the error. Tenant hereby authorizes the
servicer to impose a $60.00 returned item processing fee, subject to change, via
ACH debit against the above-referenced account of the Tenant if a non-sufficient
funds or stop payment item is charged against the servicer's account.

--------------------------------------------------------------------------------

Tenant     Tax Identification
Name(s) ______________________________________Number     
Date_____________________
Print Authorized Name     
Authorized Signature     
Print Authorized Name     
Authorized Signature     
Contact Phone Number ____________________ Fax Number     
Email Address:     

--------------------------------------------------------------------------------

Return Original to:
/___________________\
Attn: /______________\
/___________________\
/___________________\
Fax Number:/___________________\




EXHIBIT D

STATE‑SPECIFIC PROVISIONS


OHIO:
Upon receipt of Lessor’s invoice, Lessee shall pay its pro rata share of the
installment of taxes for which Lessee is responsible pursuant to Section 6.01(a)
(Taxes) which were a lien during the Lease Term but are due and payable
following the expiration of this Lease.
Notwithstanding Section 7.02 (Alterations and Improvements), prior to commencing
any alterations to the Properties, Lessee shall prepare, record, serve and post
a Notice of Commencement in compliance with Ohio Revised Code Section 1311.04.
Upon completion of such improvements, Lessee shall prepare and record a
termination of the Notice of Commencement. Copies of all Notices of Commencement
and terminations shall be delivered to Lessor within seven (7) days of
recording.




TEXAS:
1.    Lessor and Lessee are knowledgeable and experienced in commercial
transactions and agree that the provisions of this Lease for determining
charges, amounts and additional rent payable by Lessee are commercially
reasonable and valid even though such methods may not state a precise
mathematical formula for determining such charges. ACCORDINGLY, LESSEE
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS OF LESSEE UNDER SECTION
93.012 OF THE TEXAS PROPERTY CODE.
2.    To the extent not prohibited by applicable Law, Lessee hereby waives any
statutory lien it may have against Lessor or its assets, including without
limitation, the Properties and any Personalty.
3.    Lessee hereby waives, for itself and all persons or entities claiming by,
through, and under Lessee, including creditors of all kinds, (a) any right and
privilege which Lessee has under any present or future constitution, statute, or
rule of law to redeem the Properties or to have a continuance of this Lease for
the Lease Term after termination of Lessee's right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease; (b) the benefits of any present or future constitution, statute or
rule of law that exempts property from liability for debt or for distress for
rent; (c) any provision of law relating to notice or delay in levy of execution
in case of eviction of a Lessee for nonpayment of rent; and (d) any benefits and
lien rights which may arise pursuant to Section 91.004 of the Texas Property
Code. In any event, Lessor and Lessee hereby acknowledge and agree that no lien
or set-off rights of Lessee shall arise or attach under any circumstances until
Lessee shall have obtained a final, binding and nonappealable judgment in its
favor from a court of competent jurisdiction.


PENNSYLVANIA:
Lessor and Lessee agree as follows:
1.    The second full paragraph on page 1 of the Lease is revised to read:
“In consideration of the mutual covenants and agreements contained in this
Lease, intending to be legally bound, Lessor and Lessee covenant and agree as
follows:”
2.    The following is added as a new Section 12.05 to the Lease:
12.05 Proceedings. In any action of ejectment and/or for Rental, Lessor shall
first cause to be filed in such action an affidavit made by it or someone acting
for it, setting forth the facts necessary to authorize the entry of judgment,
and, if a true copy of this Lease (and of the truth of the copy such affidavit
shall be sufficient evidence) be filed in such action, it shall not be necessary
to file the original as a warrant of attorney, any rule of Court, custom or
practice to the contrary notwithstanding.
3.    The following is added as a new Section 12.06 to the Lease:
12.06 Waiver of Notice to Quit. Lessee agrees to give up certain legal rights as
provided by the Landlord and Tenant Act of 1951, as amended, 68 P.S. § 250.101,
et seq., including, but not limited to the ten (10) or thirty (30) day notice
period which is contained in § 501 thereof, or any other notice period
established by applicable law. No notice will be required to be given by Lessor
to Lessee to leave and give up the Properties. Lessee will be asked to leave the
Properties without notice under any of the following conditions:
(a)    Lessee does not leave any Property at the end of the Lease Term.
(b)    Lessee breaks any of the terms or conditions of this Lease.
(c)    Lessee fails, upon demand, to make all Rental payments and other payments
when due.
4.    THIS LEASE AND ALL THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH
EMBODY THE FINAL, ENTIRE AGREEMENT OF LESSOR AND LESSEE AND SUPERSEDE ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF LESSOR AND LESSEE. THERE ARE NO ORAL
AGREEMENTS BETWEEN LESSOR AND LESSEE.



SCHEDULE 9.03

SUPPLEMENTAL FINANCIAL INFORMATION
Lessee shall deliver the following information in connection with delivery of
the corporate financial statements required in Section 9.03 of the Lease.
Corporate Financial Reporting Certificate
 
 
Company:
 
 
 
For the Qtr or FYE ending
 
 
 
# of months represented
 
 
 
Number of units operating at the end of reporting period
 
 
 
EBITDAR Calculation:
 
 
 
Net Income
 
 
 
Plus: Interest Expense
 
Plus: Taxes
 
Plus: Depreciation & Amortization
 
Plus: Operating Lease Expense
 
Plus: Any non-recurring expenses (please clarify below)
 
Plus: Any other non-cash expenses (please clarify below)
 
EBITDAR
 
 
 
Items required to be broken out of Balance Sheet:
 
Current Portion of Long-Term Debt
 
Current Portion of any Capital Leases
 
Senior Third-Party Debt Balances
 
Subordinate/Related Party Debt Balances
 
 
 
Explanations of non-recurring and non-cash items:
 
 
 
 
 
 



Lessee shall deliver the following information in connection with delivery of
the unit-level financial statements required in Section 9.03 of the Lease.
STORE Capital Unit-Level Financial
Reporting Certificate
 
 
 
 
 
 
 
 
 
 
 
Unit ID:
1
 
2
 
3
 
 
 
 
 
 
For the Qtr or FYE ending
 
 
 
 
 
 
 
 
 
 
 
# of months represented
 
 
 
 
 
 
 
 
 
 
 
Store-Level pre-corporate overhead
EBITDAR Calculation:
 
 
 
 
 
 
 
 
 
 
 
Store-Level Net Income
 
 
 
 
 
 
 
 
 
 
 
Plus: Interest Expense
 
 
 
 
 
Plus: Taxes
 
 
 
 
 
Plus: Depreciation & Amortization
 
 
 
 
 
Plus: Property Rent Expense (base rent + any % rent)
 
 
 
 
 
Plus: Any corporate overhead allocations to the unit
 
 
 
 
 
Plus: Any non-recurring expenses (please clarify below)
 
 
 
 
 
Plus: Any other non-cash expenses (please clarify below)
 
 
 
 
 
EBITDAR
 
 
 
 
 
 
 
 
 
 
 
Items required to be broken out on unit-level
profit and loss statement:
 
 
 
 
Cost Goods Sold
 
 
 
 
 
Labor Expenses
 
 
 
 
 
 
 
 
 
 
 
Explanations of non-recurring and non-cash items:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






SCHEDULE 17.01

PURCHASE OPTION AREA






35
4849-3174-9992.2
STORE/Synalloy
A&R Master Lease Agreement
7 Properties in OH, PA, SC, TN and TX
File No. 7210/02-475